       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 1 of 82




L. Miles LeBaron (#8982)
Melinda Checketts Hibbert (#6098)
LEBARON & JENSEN, P.C.
476 West Heritage Park Blvd., Suite 230
Layton, Utah 84041
Telephone:(801) 773-9488
Facsimile:(801) 773-9489
miles@lebaronjensen.com
melinda@lebaronjensen.com

Attorneys for Plaintiffs


                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 MARIA CALZADA and MANUELA                        PLAINTIFFS’ MEMORANDUM IN
 ROSALES, on behalf of the ESTATE OF               OPPOSITION TO DEFENDANTS’
 JOSE CALZADA,                                   MOTION FOR SUMMARY JUDGMENT
                Plaintiffs,                     Case No. 1:16-cv-165
        v.                                      District Judge David Nuffer
 ROY CITY, et al.,

                Defendants.


       Plaintiffs Maria Calzada and Manuela Rosales, on behalf of the Estate of Jose Calzada, by

and through counsel, respectfully submit this Memorandum in Opposition to Defendants’ Motion

for Summary Judgment as follows:
          Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 2 of 82




                                                     TABLE OF CONTENTS

Introduction ..................................................................................................................................... 1

PLAINTIFFS' RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL FACTS .......... 2

PLAINTIFFS’ ADDITIONAL MATERIAL FACTS .................................................................. 50

Argument ...................................................................................................................................... 58
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 3 of 82




                                        INTRODUCTION

            Plaintiffs bring this action following the illegal search and seizure of Jose Calzada’s

home and subsequent shooting death of Jose Calzada. Mr. Calzada had called a suicide hot line

seeking help around 3:00 am. Approximately an hour later, law enforcement began arriving at the

scene. Mr. Calzada spoke via telephone with law enforcement officers and others who were on the

scene, surrounding his home for nearly five hours. During this time Defendants and other law

enforcement officers repeatedly reassured Mr. Calzada that he had done nothing wrong and had

committed no crimes and that they would not enter his home without his knowledge. Mr. Calzada,

who had drunk nearly a gallon of Seagram’s 7 and had taken some prescription medication and

had been up all night, informed law enforcement that he was tired and was going to

sleep. Defendant Pledger informed the other officers, including Defendants, that Mr. Calzada was

asleep or passed out, that that he had done nothing wrong and had threatened no third parties.

Notwithstanding these facts, Defendants, in full SWAT gear and with assault weapons drawn,

illegally entered and searched Mr. Calzada’s home an hour and a half after he told them he was

going to sleep. Defendants now claim they did so to render “immediate aid” to Mr. Calzada; this

justification does not bear scrutiny. If Defendants reasonably believed Mr. Calzada was in need

of “immediate aid”, it should have been rendered “immediately.” Obviously Defendants held no

such belief. Mr. Calzada was gunned down after Defendants found him lying in the closed trunk

of his car in his garage and opened fire and shot him several times immediately killing him. When

viewed in the light most favorable to the Plaintiffs, there are disputed facts that preclude summary

judgment.




                                                 1
        Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 4 of 82




PLAINTIFFS’ RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL FACTS

        1.     Terry Thompson was the duly elected Sheriff of Weber County, Utah. He took

office in January 2011 and left the office in January 2019. As the Sheriff, he was the sole and final

policymaker for Weber County regarding all law enforcement decisions in Weber County.

(Thompson Decl. ¶¶ 1-2).

        Response to Defendants’ Fact No. 1: DISPUTED. Other agencies within Weber County

created their own policies by policymakers other than Mr. Thompson. For example, Roy City

Police Department had its own polices separate from Weber County’s policies. ( See e.g., Roy City

Use of Force Policy, Plaintiffs’ App. Ex. 1). Another example is that Defendant , Pledger had final

tactical decision-making authority for the hands-on incident. (Pledger Decl. ¶ 10, Defendants’

App.)

        5.      The SWAT team was composed of individuals employed by the participating law

enforcement agencies. They remained employed by their original agency but agreed that SWAT

activities took precedence over their normal responsibilities. SWAT team members were generally

the best law enforcement officers from their respective agencies. They had to demonstrate

exemplary character and not have any disciplinary actions taken against them for the previous

three years before being appointed to the team. (Agreement § 3.1.2(C)). (Thompson Decl. ¶¶ 7-8,

Defendants’ App. Ex. 1).

        Response to Defendants’ Fact No. 5: DISPUTED. The Defendants on the SWAT team

did not have exemplary character nor were they devoid of disciplinary actions taken against them

for the three years before being appointed to the team. (Miles Tr. 44:16-20, Plaintiffs’ App. Ex.

2); Exhibit 20 to the Miles Tr., Plaintiffs’ App. Ex. 3; Ex. 18 to Miles Tr., Plaintiffs’ App. Ex. 4).



                                                  2
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 5 of 82




        8.     The SWAT team had a comprehensive use of force policy that governed that

situation. Therefore, no local agency’s policy would supersede the SWAT team’s policy. The

policy spelled out that officers were to use the reasonably necessary force to accomplish the

objectives and effectively bring a situation under control with protecting the life of the team

member or another. Force was only to be in a deliberate and measured manner and only to the

extent that is reasonable. (Thompson Decl. ¶¶ 14-15; Elliott Decl. ¶ 8, Defendants’ App. Ex. 1).

        Response to Defendants’ Fact No. 8: DISPUTED. The SWAT team’s use of force

policy was not comprehensive. Rather, it was deficient. For example, it had no applicable

policies or procedures regarding use of force on individuals under the influence of alcohol or

drugs; nor did it speak to situations regarding use of force on suicidal individuals. (SWAT Team

Use of Force Policy, Plaintiffs’ App. Ex. 6; Weber County Use of Force Policy, Plaintiffs’ App.

Ex. 5; Roy City Use of Force Policy, Plaintiffs’ App. Ex. 1). Therefore, the SWAT team

members were to refer to their respective employing agencies’ use of force policies in these

situations. (Thompson Decl., ¶12, Defendants’ App. Ex. 1; and Interlocal Agreement § 10.1,

attached as Exhibit 1 to the Thompson Decl., Defendant’s App. Ex. 1).

        Also, Plaintiffs object to Fact No. 8 as it is is not supported by admissible evidence.

Defendants cite only to Thompson’s and Elliott’s declarations providing their descriptions and

interpretations of the content of the SWAT team use of force policy rather than to the SWAT

team use of force policy itself to prove its contents. See Fed. R. Evid. 1002 (“[a]n original

writing . . . is required to prove its contents…”).

        8.     The policy also stated that it was to comply with all law concerning the

application of force. The use of deadly force was only acceptable when officers met the



                                                      3
        Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 6 of 82




conditions of Utah Code Ann. § 76-2-404. The code, in part, states that deadly force is authorized

when “the officer reasonably believes that the use of deadly force is necessary to prevent death or

serious bodily injury to the officer or another person.” Utah Code Ann. § 76-2-404(1)(c).

(Thompson Decl. ¶ 16-17, Defendants’ App. Ex. 1).

        Response to Defendants’ Fact No. 9: DISPUTED to the extent that this fact suggests

that this fact has included all conditions necessary to use deadly force as set forth in the SWAT

team use of force policy, Utah Code Ann. § 76-2-404(2), and as articulated by the U.S. Supreme

Court in Tennessee v. Garner, 471 U.S. 1, 11-12 (1985) (SWAT Team Use of Force Policy,

Plaintiffs’ App. Ex. 5)(“[i]f feasible, a verbal warning should be given by the officer prior to any

use of deadly force…”)

        Also, Plaintiffs object to Fact No. 9 as it is not supported by admissible evidence.

Defendants cite only to Thompson’s declaration providing his description and interpretation of

the content of the SWAT team use of force policy rather than to the SWAT team use of force

policy itself to prove its contents. See Fed. R. Evid. 1002 (“[a]n original writing . . . is required

to prove its contents…”).

        9.      Sheriff Thompson and Chief Elliott are unaware of any defect in this policy.

Further, the policy guided SWAT training. Thompson was never notified of any defect in the

training or the policy of how the SWAT team deployed any use of force. (Thompson Decl. ¶ 18;

Elliott Decl. ¶ 12, Defendants’ App. Ex. 1).

        Response to Defendants’ Fact No. 10: DISPUTED. It is not necessary that Thompson

receive a formal notification of defect. As “a showing of specific incidents which establish a

pattern of constitutional violations is not necessary to put the [County] on notice that its training



                                                  4
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 7 of 82




program is inadequate. Rather, evidence of a single violation of federal rights, accompanied by a

showing that a municipality has failed to train its employees to handle recurring situations

presenting an obvious potential for such a violation is sufficient to trigger municipal liability.”

Allen, 119 F.3d at 842 (emphasis added); citing Board of County Comm’rs v. Brown, (1997) 117

S. Ct. 1382; see also, Allen 119 F.3d at 845 (“A plaintiff can rely on the single incident if there is

other evidence of inadequate training.”)(Citations omitted).

       13.     SWAT team members were drawn from the various law enforcement agencies in

the interlocal agreement. They were all POST certified and in good standing. All team members

had received training in proper search and seizures protocols and when it is appropriate to use

force including deadly force. Serving on the SWAT team is an important responsibility and only

offered to the best law enforcement officers from each agency. (Pledger Decl. ¶ 9, Defendants’

App. Ex. 1).

       Response to Defendants’ Fact No. 13: DISPUTED. Defendants’ employing agencies’

use of force policies stated that whether an individual was under the influence of alcohol or drugs

would be a factor in determining what amount and type of force was necessary. (Weber County

Use of Force Policy, Plaintiffs’ App. Ex. 6; Roy City Use of Force Policy, Plaintiffs’ App. Ex.

1.) However, Defendants did NOT receive proper training as to the reasonable use of force when

dealing with individuals who were under the influence of alcohol, even though it was a usual and

recurring situation for Defendants to deal with suicidal, mentally ill, or emotionally disturbed

people and people under the influence of alcohol or drugs. (See e.g., Fulton Tr. 24:7-9,

Plaintiffs’ App. Ex. 7) (spoken with suicidal subjects “hundreds” of times))




                                                  5
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 8 of 82




       16.     Early on the morning of October 21, 2014, Val Truscott of the Roy City Police

Department was contacted by Dispatch, and they informed him that a suicide crisis line had a

suicidal male named Jose Calzada on the line with them. Truscott was told Mr. Calzada was at

his home in Roy City with his girlfriend and later found out there were children in the home.

Truscott was also told that Calzada was threatening suicide by cop and that he had an assault

rifle with him. (Truscott Decl. ¶¶ 2-3, Defendants’ App. Ex. 3).

       Response to Defendants’ Fact No. 16: DISPUTED to the extent that this fact suggests

that Mr. Calzada was threatening suicide by cop before law enforcement came to his property. It

was law enforcement’s coming to his property that caused Mr. Calzada to first voice any

suggestion of suicide by cop. (Law Enforcement arrived at approx. 1:03 on audio and Mr.

Calzada did not mention being killed by officers until 8:53 on audio (Bates No. 000260,

Plaintiffs’ App. Ex. 8.). Mr. Calzada did not want the police at his property; he called the suicide

hotline for help and did not seek or want police involvement. (Brook Decl., Exhibit A at page 1;

Plaintiff’s App. Ex. 9; Truscott Decl. ¶ 3; Pledger Decl. ¶ 25). In fact, when the police were on

the phone with him, Mr. Calzada became “much more agitated.” (Brooks Decl., Exhibit A at

page 2, Plaintiffs’ App. Ex. 9; Pledger Decl. ¶¶ 16, Defendants’ App. Ex. 1; Truscott Decl. ¶¶ 8-

9; Defendants’ App. Ex. 3.). He repeatedly told police that he did not want to talk to them and

that he only wanted to speak with the suicide hotline workers. (Truscott Depo. Tr. 19:3-11,

Plaintiffs’ App. Ex. 24.).

       19.     Officer Truscott informed Pledger that no threats had been made to harm the

inhabitants of the home and that the officers had not spoken to Mr. Calzada. However, Calzada

had made a threat that he wanted to go out “by suicide by cop.” Suicide by cop generally meant



                                                 6
         Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 9 of 82




to Pledger at that time that a person wanted to provoke the police by threatening or using deadly

force at people or law enforcement so as to cause the police to shoot them before or during when

they use force against another person. (Pledger Decl. ¶ 15, Defendants’ App. Ex. 1).

         Response to Defendants’ Fact No. 19: It is undisputed that Mr. Calzada made no

threats to the inhabitants of the home. However, the audio recordings of the phone calls with Mr.

Calzada are devoid of any “threats” that he wanted to commit “suicide by cop.” Only once did

Mr. Calzada mention being “killed by officers” and that was only after his home was surrounded

by police officers at approximately 4:34:13 am. (Audio of Dispatch Call, Bates 000260 at 0:8:54;

CAD Call at 4:34:13 am, Plaintiffs’ App. Ex. 8.). Mr. Calzada did not want police on his

property, nor did he want to interact or negotiate with law enforcement. Rather, he repeatedly

requested to just speak to the suicide help line workers. Despite Mr. Calzada’s requests,

Defendant Pledger disconnected the suicide hotline worker from the call. Mr. Calzada did

nothing to provoke the police. Mr. Calzada did not summon the police; he did not want them at

his home; he did not even want to talk to them. (Pledger Decl. ¶¶ 16, Defendants’ App. Ex. 1;

Truscott Decl. ¶¶ 8-9; Defendants’ App. 3; Brooks Decl. Ex. A at page 2; Plaintiffs’ App. Ex. 9).

Mr. Calzada never provoked the police. Rather, it was the police who would not let Mr. Calzada

alone.

         20.    After learning all this Pledger decided not to mobilize the SWAT team but told

Officer Truscott to try to make contact with the subject to see if he would respond to our offers

of help. Pledger did not mobilize the SWAT team at this time because the subject had not made

any threats towards the other occupants of the home, and he had contacted the suicide hotline on




                                                 7
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 10 of 82




his own. Pledger did not want to unnecessarily escalate the situation. (Pledger Decl. ¶ 16,

Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 20: Plaintiffs do not dispute that Mr. Calzada had not

made any threats to the occupants of the home and that he had contacted the suicide hotline on

his own. However, Plaintiffs DISPUTE the remainder of this fact to the extent that it suggests

that Defendant Pledger and/or Defendants did not, in fact, escalate the situation any more than

necessary. One suicide crisis worker complained to Pledger that “Sir, you have to understand

that she [the other suicide crisis worker] has already built a rapport with him [Mr. Calzada] and

the guy you have talking to him right now is making it worse.” A few minutes later the other

suicide crisis worker told Pledger that “[s]he too .. felt that Vanderwarf was making things worse

by discussing what a nice house Jose had, nice vehicles, a job and a family who obviously loved

and needed him. athat law enforcement was making the situation worse.” (Pledger’s Report at

page 34 of 43, Exhibit 2 to Pledger Decl., Defendants’ App. Ex. 1) Nevertheless, Pledger told the

suicide crisis workers to stay off the line and to not enter the conversation with Mr. Calzada

again. Id.

               Also, Pledger’s subjective beliefs and motivations are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher,

130 S. Ct. at 548.)

       23.     Officer Truscott requested the assistance of the SWAT team at this time. However,

because Mr. Calzada was now alone in the home and only an immediate danger to himself, Pledger

declined to call out the SWAT team. Pledger did not want to escalate the situation any more than

necessary. However, instead of mobilizing the SWAT team Pledger instead offered to assist at the



                                                 8
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 11 of 82




scene personally, which Truscott accepted. Pledger also asked Officer Truscott to contact Roy

Police Officer Jason Vanderwarf. Vanderwarf was the head negotiator for the Ogden Metro SWAT

Team and was experienced and trained for this type of situation. (Pledger Decl. ¶ 18-19,

Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 23: DISPUTED to the extent that it suggests that

Defendant Pledger and/or Defendants did not, in fact, escalate the situation any more than

necessary. One suicide crisis worker complained to Pledger that “Sir, you have to understand

that she [the other suicide crisis worker] has already built a rapport with him [Mr. Calzada] and

the guy you have talking to him right now is making it worse.” A few minutes later the other

suicide crisis worker told Pledger that “[s]he too .. felt that Vanderwarf was making things worse

by discussing what a nice house Jose had, nice vehicles, a job and a family who obviously loved

and needed him. athat law enforcement was making the situation worse.” (Pledger’s Report at

page 34 of 43, Exhibit 2 to Pledger Decl., Defendants’ App. Ex. 1) Nevertheless, Pledger told the

suicide crisis workers to stay off the line and to not enter the conversation with Mr. Calzada

again. Id.

               Also, Pledger’s subjective beliefs and motivations are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher,

130 S. Ct. at 548.)

       24.     Vanderwarf has been trained in negotiations through the Federal Bureau of

Investigation’s negotiation class and trained through Crisis Intervention Training, in order to

become a negotiator. He has been certified in forensics interview technique and has taken

additional negotiator training periodically through his time at Roy City Police Department and



                                                 9
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 12 of 82




the Ogden Metro SWAT team. Prior to October 21, 2014, Vanderwarf had responded to several

threatened suicides and participated in successfully resolving the incident without loss of life.

(Vanderwarf Decl. ¶¶ 5-6, Defendants App. Ex. 3).

       Response to Defendants’ Fact No. 24: DISPUTED to the extent that both this fact, and

Vanderwarf’s Decl. are unclear if all threatened suicides to which Vanderwarf responded ended

without loss of life or if only one of the several threatened suicides ended without loss of life, as

the word “incident” in the singular is used in both this fact and the declaration.

       27.     Pledger was briefed by Officer Truscott and others on scene. It was decided

during this briefing that police were present out of concern for Mr. Calzada’s well-being.

However, if Mr. Calzada attempted to discharge any of his guns, it would put at risk the various

neighbors who lived around him. (Pledger Decl. ¶ 21, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 27: DISPUTED that Mr. Calzada posed a risk to his

neighbors. It is undisputed that Mr. Calzada never threatened anyone, and, in fact, Mr. Calzada’s

stated intention over the phone line with law enforcement and his psychiatrist at 8:35:17 a.m.,

just minutes before losing contact with law enforcement was that he was not going to hurt the

officers. Mr. Calzada was assured over this phone line by Det. Vanderwarf that he knew that

Mr. Calzada would not hurt the officers. (CAD Call Hardcopy at page 22 of 49 at 08:35:17, Ex.

3 to Pledger’s Tr, Plaintiffs’ App. Ex. 10; Vanderwarf Report pages 22-23 of 43, Exhibit 12 to

Vanderwarf Tr., Plaintiff’s App. Ex. 11).

       30.     Vanderwarf is a trained hostage negotiator and has received specialized training

in dealing with people in crisis. He has successfully worked as a negotiator in several prior




                                                 10
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 13 of 82




dangerous situations. His purpose was to negotiate a peaceful conclusion of the situation.

(Pledger Decl. ¶ 23, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 30: Plaintiffs object to Defendants’ evidence

allegedly supporting this fact on the grounds that Pledger lacks foundation and personal

knowledge as to Vanderwarf’s purpose. Moreover,

       34.     The next several hours were spent with Vanderwarf urging Mr. Calzada to come

out of the house unarmed. Unfortunately, Mr. Calzada refused to come out of the house without

his guns. He specifically told Vanderwarf that if he comes out, it will be with his guns. (Pledger

Decl. ¶ 27, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 34: DISPUTED to the extent that it suggests that Mr.

Calzada’s intent was to have a show down with police. Mr. Calzada did not request or want the

police come to his residence, was agitated when they spoke to him, did not wish to speak to law

enforcement, but rather wanted to continue to receive help by conversing with the suicide hotline

crisis workers. (Pledger Decl. ¶¶ 16, Defendants’ App. Ex. 1; Truscott Decl. ¶¶ 8-9; Defendants’

App. Ex. 3; Brooks Decl. Ex. A at page 2; Plaintiffs’ App. Ex. 9). (Truscott Depo. Tr. 19-3-11,

Plaintiffs’ App. Ex. 24.).

       35.     Jose made many statements that concerned Vanderwarf throughout their

conversation. Jose stated that he was “locked and loaded” multiple times. He indicated he had

hundreds of rounds of ammunition. He made several statements about “going tactical.” He

indicated he was doing “perimeter checks” and would be absent from the phone. It was

confirmed from officers outside the residence that movements were occurring in different rooms




                                                11
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 14 of 82




in the house and lights would go on and off during these “perimeter checks.” (Vanderwarf Decl.

¶ 14, Defendants App. Ex 3).

       Response to Defendants’ Fact No. 35: DISPUTED to the extent that this fact suggests

that Mr. Calzada was offensively making these statements. Mr. Calzada only started mentioning

“going tactical” and doing “perimeter checks” after he found himself and his home surrounded

by law enforcement whom he had not summoned. Mr. Calzada was taking a defensive position

by informing himself of where the officers were as they were surrounding him. Mr. Calzada’s

statement that he was “going tactical” meant that “he was fortifying his house against an

assault.” (Fulton Tr. 50:6-14; Plaintiffs’ App. Ex. 7).

        Mr. Calzada never threatened anyone, and, in fact, Mr. Calzada’s stated intention over

the phone line with law enforcement and his psychiatrist at 8:35:17 a.m., just minutes before

phone contact was lost with Mr. Calzada as he had stated that he was going to sleep, was that he

was not going to hurt the officers. Mr. Calzada was assured over this phone line by Det.

Vanderwarf that he knew that Mr. Calzada would not hurt the officers. (CAD Call Hardcopy at

page 22 of 49 at 08:35:17, Ex. 3 to Pledger’s Tr, Plaintiffs’ App. Ex. 10; Vanderwarf Report

pages 22-23 of 43, Exhibit 12 to Vanderwarf Tr., Plaintiff’s App. Ex. 11).

       36.     Vanderwarf continued speaking to Jose in attempt to get him to come out of the

home unarmed. Jose said that he would not come out unarmed. Jose said that law enforcement,

however, could come in. Vanderwarf informed Jose that no one wanted to harm him, and law

enforcement were there to help him. (Vanderwarf Decl. ¶ 15, Defendants’ App. Ex. 3).

       Response to Defendants’ Fact No. 36: DISPUTED to the extent that it suggests that Mr.

Calzada gave voluntary consent for law enforcement to enter and search his home. Rather, Mr.



                                                12
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 15 of 82




Calzada stated that they could come in but he would not put his weapons down. (Pledger Decl.

62:6-19, Defendants’ App. Ex. 1). Law enforcement declined. Mr. Calzada also stated to law

enforcement that he did not want them to come into his home. Law enforcement acknowledged

that they knew that he did not want them to come into his home and law enforcement further

promised Mr. Calzada that they would not come into his home. (Audio of Dispatch Call, Bates

No. 000260 at 1:10:50: “You told me you don’t want them to come into the house and you don’t

want to be surprised so they’re not just going to come into the house”, Plaintiffs’ App. Ex. 8).

Hours later, Mr. Calzada expressed strong concern that someone was in his basement and law

enforcement again immediately reassured Mr. Calzada that they “were not going to surprise him

like that.” (Vanderwarf Report page 23 of 43, Exhibit 12 to Vanderwarf Depo. Tr., Plaintiff’s

App. Ex. 11).

       37.      Vanderwarf worked to build a rapport with Jose. They discussed Jose’s

employment, military career, and the importance of honor and integrity and his family. It was

Vanderwarf’s impression that the issues of honor and integrity were important to Jose, and

Vanderwarf continued to bring this up in the conversation. (Vanderwarf Decl. ¶ 16, Defendants’

App. Ex. 3).

       Response to Defendants’ Fact No. 37: DISPUTED that Vanderwarf worked to build a

rapport with Mr. Calzada, escalate the situation any more than necessary. One suicide crisis

worker complained to Pledger that “Sir, you have to understand that she [the other suicide crisis

worker] has already built a rapport with him [Mr. Calzada] and the guy you have talking to him

right now is making it worse.” A few minutes later the other suicide crisis worker told Pledger

that “[s]he too .. felt that Vanderwarf was making things worse by discussing what a nice house



                                                13
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 16 of 82




Jose had, nice vehicles, a job and a family who obviously loved and needed him and that law

enforcement was making the situation worse.” (Pledger’s Report at page 34 of 43, Exhibit 2 to

Pledger Decl., Defendants’ App. Ex. 2) Nevertheless, Pledger told the suicide crisis workers to

stay off the line and to not enter the conversation with Mr. Calzada again. Id.

       38.     Pledger would periodically leave the truck where Vanderwarf was speaking to

Calzada in order to discuss progress or lack of progress with Deputy Chief Calcut and Lieutenant

Hammond but would return to the truck and then be able to hear the conversation continue.

However, Pledger did personally hear Calzada say he would not come out of the home without

his guns. (Pledger Decl. ¶ 28, Defendants’ App. Ex. 1)

       Response to Defendants’ Fact No. 38: It is undisputed that Pledger periodically

updated Calcut and Hammond about the situation. However, Plaintiff DISPUTES the remainder

of this fact to the extent that this fact suggests that Mr. Calzada’s comments were a show of

aggression, rather than defensive statements. This does not mean he was planning an assault but

fortifying his home against perceived aggressors. Hastings v. Barnes, 252 Fed. Appx. 197, 202

(2007)(unpublished); (Fulton Depo. Tr. 50:6-14, Plaintiff’s App. 7).

       39.     Pledger was further told that Mr. Calzada wanted to die by “suicide by cop.” This

meant to Pledger that Calzada was planning on somehow engaging the police in some sort of gun

battle where he would be shooting at the police so that they would have to shoot back and kill

him. (Pledger Decl. ¶ 29, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 39: DISPUTED AND IRRELEVANT. Pledger’s

subjective beliefs and motivations are IRRELEVANT and, therefore, IMMATERIAL. (See

Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.)



                                                14
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 17 of 82




       Moreover, Pledger’s belief is inconsistent with Mr. Calzada’s stated intention at 8:35:17

am on the phone call that he would not hurt any of the to which Det. Vanderwarf responded to

Mr. Calzada that he knew Mr. Calzada would not hurt the officers. officers (CAD Call Hardcopy

at page 22 of 49 at 08:35:17, Plaintiffs’ App. Ex. 10).

       Furthermore, Plaintiffs object to this fact as it is mere speculation on Pledger’s part that

“suicide by cop” meant that Mr. Calzada was going to engage the cops in a gun battle and it is,

therefore, inadmissible. See Fed. R. Evid. 602. Moreover, this is a “conclusory statement” and

as such has no probative value. Nichols v. Hurley, (10th Cir. 1990) 921 F.2d 1101, 1112-1113.

       40.     Mr. Calzada’s speech was lethargic, slow, and sometimes incoherent. It was

obvious to Pledger that Mr. Calzada was under the influence of alcohol, drugs or both.

Vanderwarf privately told Pledger that Dona Hotz told him that Calzada had consumed up to a

gallon of Seagram’s 7 whiskey. This was believable based upon how Calzada was speaking. This

factor only increased the potential unpredictability and potential risk of danger from Mr.

Calzada. (Pledger Decl. ¶ 30, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 40: Plaintiffs object to Pledger’s statement that “This

factor only increased the potential unpredictability and potential risk of danger from Mr.

Calzada” as mere speculation, being without foundation. See Fed. R. Evid. 602. Moreover, this

is a “conclusory statement” and as such has no probative value. Nichols v. Hurley, (10th Cir.

1990) 921 F.2d 1101, 1112-1113.

       44.     Lt. Pledger spoke with Dr. Gushman while Vanderwarf remained on the phone

with Jose. Lt. Pledger relayed to Vanderwarf from his conversations with Dr. Gushman that

when Mr. Calzada had discussed suicide with him in the past, that discussions about provision



                                                 15
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 18 of 82




for his family, being with his children, and the impact that suicide would have on them helped

dissuade him from his suicidal thoughts. Vanderwarf addressed these concerns with Mr. Calzada.

Jose’s demeanor would change throughout the conversation. He expressed strong concern that

someone was in his home, either in the basement or on the stairs. Vanderwarf assured him no

one had entered the home. (Vanderwarf Decl. ¶ 18, Defendants’ App. Ex. 3).

       Response to Defendants’ Fact No. 44: Plaintiffs object to this fact on the grounds of

lack of foundation and hearsay. This fact is also DISPUTED in that talking about Mr. Calzada’s

family helped dissuade Mr. Calzada from suicidal thoughts. In fact, one suicide crisis worker

complained to Pledger that “Sir, you have to understand that she [the other suicide crisis worker]

has already built a rapport with him [Mr. Calzada] and the guy you have talking to him right now

is making it worse.” A few minutes later the other suicide crisis worker told Pledger that “[s]he

too .. felt that Vanderwarf was making things worse by discussing what a nice house Jose had,

nice vehicles, a job and a family who obviously loved and needed him. She said that [Mr.

Calzada was fearful that he was losing all of that and that this was part of what was driving him

to the suicidal thoughts.” (Pledger’s Report at page 34 of 43, Exhibit 2 to Pledger Decl.,

Defendants’ App. Ex. 1) Nevertheless, Pledger told the suicide crisis workers to stay off the line

and to not enter the conversation with Mr. Calzada again. Id.

       Plaintiffs do not dispute that Mr. Calzada expressed strong concern that someone was in

his basement and Plaintiffs affirmatively assert that upon Mr. Calzada’s expressing these

concerns, law enforcement immediately reassured Mr. Calzada that they “were not going to

surprise him like that.” (Vanderwarf Report page 23 of 43, Exhibit 12 to Vanderwarf Depo. Tr.,

Plaintiff’s App. Ex. 11). Vanderwarf’s reassurance was almost verbatim to the reassurance given



                                                16
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 19 of 82




to Mr. Calzada hours earlier that “You told me you don’t want them to come into the house and

you don’t want to be surprised so they’re not just going to come into the house” (Audio of

Dispatch Call, Bates No. 000260 at 1:10:50:, Plaintiffs’ App. Ex. 8).

       45.     Mr. Calzada’s increased agitation and prior comments about weapons and tactics

raised Vanderwarf’s concern for his well-being, the safety of the officers and surrounding

neighbors. (Vanderwarf Decl. ¶ 19, Defendants’ App. Ex. 3).

       Response to Defendants’ Fact No. 45: DISPUTED that Vanderwarf’s concern was

raised or that objectively that his concern should have been raised. Mr. Calzada stated at 8:35:17

a.m. that he would not hurt the officers. Mr. Calzada never threatened anyone, and, in fact, Mr.

Calzada’s stated intention over the phone line with law enforcement and his psychiatrist at

8:35:17 a.m., just minutes before losing contact with law enforcement was that he was not going

to hurt the officers. Mr. Calzada was assured over this phone line by Det. Vanderwarf that he

knew that Mr. Calzada would not hurt the officers. (CAD Call Hardcopy at page 22 of 49 at

08:35:17, Ex. 3 to Pledger’s Tr, Plaintiffs’ App. Ex. 10; Vanderwarf Report pages 22-23 of 43,

Exhibit 12 to Vanderwarf Tr., Plaintiff’s App. Ex. 11).

       49.     Pledger also requested an ambulance be stationed at the scene, as it was becoming

more apparent that Mr. Calzada may have consumed a potentially dangerous amount of alcohol

and prescription drugs and he could need emergency medical help at any time. (Pledger Decl. ¶

33, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 49: Plaintiffs object to this fact on the grounds that:

(1) Pledger is not a medical expert and cannot medical render opinion testimony that Mr.




                                                17
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 20 of 82




Calzada could need emergency medical help at any time (see Fed. R. Evid. 701 and 702); and (2)

this assertion is mere “speculation and it is inadmissible.” See Fed. R. Evid. 602.

       50.     Calzada made comments to Vanderwarf that “he was going tactical,” and that his

rifle had a “tac light” on it, which is a flashlight attached to the barrel of the weapon. Calzada

turned the light on his gun on and off and we could see this from the street. He also made

comments that he was going to leave his phone to go “check the perimeter,” and he would leave

the conversation for a few moments before returning. These comments, combined with the fact

that Pledger was told he had military training, served to heighten Pledger’s concern for Calzada’s

safety and any people living around him. These comments seem to refer generally to military

maneuvers where he might deploy his firearms against some target outside his home. In fact, he

seemed to indicate there would be some sort of show down where he would “test the officers”

and see what they are made of. (Pledger Decl. ¶ 34, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 50: DISPUTED to the extent that this fact suggests

that Mr. Calzada’s comments were a show of aggressive, rather than defensive statements. Mr.

Calzada’s statement that he was “going tactical” meant that “he was fortifying his house against

an assault.” (Fulton Tr. 50:6-14; Plaintiffs’ App. Ex. 7). This does not mean he was planning an

assault. Moreover, these comments were only made after Mr. Calzada’s home was surrounded

by law enforcement whom Mr. Calzada had not summoned.

       Moreover, Pledger’s subjective beliefs as to the meaning of the comments are

IRRELEVANT and, therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see

also Michigan v. Fisher, 130 S. Ct. at 548.)




                                                 18
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 21 of 82




       Finally, Plaintiffs object to this fact on the grounds that it is not based on personal

knowledge, but rather is based on Pledger’s mere speculation as to what the comments “seemed

to refer to” or “seemed to indicate”, and as such this fact is inadmissible. See Fed. R. Evid. 602.

       51.     Calzada let Vanderwarf and Pledger know that he could see a patrol car and could

hear officers talking outside the home. Calzada would not agree to come outside the home

without his guns. Calzada even invited Vanderwarf and Pledger into the home, but Vanderwarf

would not agree to because Calzada would not put down his weapons. Vanderwarf tried to build

a bond with Calzada and they discussed their shared military service and weapons. (Pledger

Decl. ¶¶ 35-37, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 51: DISPUTED that Vanderwarf was trying to build

a bond. One suicide crisis worker complained to Pledger that “Sir, you have to understand that

she [the other suicide crisis worker] has already built a rapport with him [Mr. Calzada] and the

guy you have talking to him right now is making it worse.” A few minutes later the other suicide

crisis worker told Pledger that “[s]he too .. felt that Vanderwarf was making things worse by

discussing what a nice house Jose had, nice vehicles, a job and a family who obviously loved and

needed him. athat law enforcement was making the situation worse.” (Pledger’s Report at page

34 of 43, Exhibit 2 to Pledger Decl., Defendants’ App. Ex. 2) Nevertheless, Pledger told the

suicide crisis workers to stay off the line and to not enter the conversation with Mr. Calzada

again. Id.

       Also DISPUTED to the extent that this fact suggests that Mr. Calzada’s “invitation” was

consent for Defendants to conduct a search. Defendant Pledger testified that he did not consider

this comment as consent to search Mr. Calzada’s home. (Pledger Tr. 62:6-63:4, Plaintiffs’ App.



                                                 19
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 22 of 82




Ex. 25). Pledger also felt he needed to obtain consent from Ms. Hotz “to clearly establish

[Defendants’] legal authority to enter that home.” (Pledger Report at page 38 of 43, Exhibit 2 to

Defendants’ App. Ex. 2)

       54.     Dr. Gushman discussed with Mr. Calzada the hardships he was going through with

his family and with work. Dr. Gushman also made several attempts to have Mr. Calzada exit the

home unarmed. Mr. Calzada told Dr. Gushman that he would come out but that he was not going

to put down his guns and Dr. Gushman tried to explain to Mr. Calzada that this would send the

wrong message. At one point near the end of their conversation, Mr. Calzada made mention that

he was tired, that he had a long night, and that he wanted to sleep. Dr. Gushman agreed but stated

that he should go outside so that he could get some help and get some sleep. (Vanderwarf Decl. ¶

24, Defendants’ App. Ex. 3).

       Response to Defendants’ Fact No. 54: It is undisputed that Dr. Gushman made several

attempts to have Mr. Calzada exit the home to talk with the police officers. It is undisputed that

Mr. Calzada mentioned he was tired, had a long night, and that he wanted to go to sleep. However,

Plaintiff DISPUTES the remainder of this fact to the extent that it suggests that Mr. Calzada’s

intention was to aggressively engage and harm the officers by coming out with his guns. Mr.

Calzada made multiple statements that he did not intend to harm the police officers or others both

to Vanderward and Dr. Gushman. (CAD Call Hardcopy at page 22 of 49 at 08:35:17, Ex. 3 to

Pledger’s Tr., Plaintiff’s App. Ex. 10; Vanderwarf Report pages 22-23 if 43, Exhibit 12 to

Vanderwarf Tr., Plaintiff’s App. Ex. 11).

       56.     At one point, Mr. Calzada stated that he wanted to sleep. Based on this comment

and his tone, Pledger interpreted this as Calzada wanted to sleep forever or end his life. This is



                                               20
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 23 of 82




also because he had called the suicide hotline and told them that he wanted to commit suicide. This

was an interpretation that was obviously shared by Dr. Gushman based upon the line of discussion

that immediately followed that comment. In other words, based upon what Dr. Gushman and

Calzada said on the phone, it seemed that both of them understood that “going to sleep” somehow

meant that Calzada was going to end his life. Pledger’s concern was that when Calzada said he

“wanted to go to sleep;” Pledger believed Calzada meant permanently because he had stated

several times on the phone that he wanted to end his life. The following are some of the quotes of

statements made by Mr. Calzada on the phone (the time is the duration of the phone call and not

the actual time on the clock):

               a.      At 50:17 on the recording Calzada says, “I am done. This is what I am going

       through and that it. I am done. It’s going to happen.” ….. “I am gonna end my life.”

               b.      At 1:03:55 Jose states, “I have to end my own life, regardless if its by my

       own hand or not.”

               c.      At 1:07:00 Jose says, “I have tried pills and failed and now it’s just a bullet.”

               d.      At 1:37:00 Jose tells Dr. Gushman that he just finished writing his will and

       detailing what he wants his nephew to have.

               e.      At 1:41:33 Jose tells Dr. Gushman, “I just feel like I can’t walk out of here

       without (putting) a bullet in my head.” Dr. Gushman asks, “What makes you say that?”

       Jose replies, “It is what I have been wanting to do.”

               f.      At 1:43:30 Dr. Gushman encourages Jose to “go out and talk with the police

       unarmed if for no other reason than for your nephew.” Jose replies, I will do it armed, but

       not unarmed.” Dr. Gushman asks, “why do you need to be armed? Tell me about that.”



                                                 21
Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 24 of 82




Jose responds, “if the conversation doesn’t go good I ain’t saying that I am not going to do

harm to anyone else but myself.”

       g.      At 1:58:48, Dr. Gushman tells Jose, “You’re just going to go to sleep. I

think you have had a long night and I think you need a rest, but not like what you’re

planning.”

       h.      At 1:59:22, Jose talks about a sleep aid he has and Dr. Gushman encourages

him to not take it since he has consumed alcohol and medications already, but he

encourages Jose to come out unarmed. Jose replies that he will only talk to the officers if

he is still armed. Jose then describes his rifle by saying “she is locked and loaded” and “so

is my side arm.”

       i.      At 2:02:19 Jose tells Dr. Gushman that he has “done a lot for me” and that

“its just me. It’s something I have to do and I’d rather end our conversation with telling

you that.”

       j.      At 2:16:50 Jose begins to talk about his military flag and his red beret and

medals and that he wants the flag draped over his casket and he describes how it should be

done. He wants his medals placed next to the flag.

       k.      Dr. Gushman takes the next 20 minutes trying to persuade Jose to come out

without his guns and that things will be better if he does.

       l.      At 2:21:30 Jose tells Dr. Gushman that he is going to hang up now. Dr.

Gushman stays on the line, but we never hear from Jose on the phone again.

       m.      All of the above and the entire conversation gave Pledger a heightened

concern that something dangerous was about to happen either involving Jose and his guns



                                         22
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 25 of 82




       or that he would overdose on something and need immediate medical treatment. (Pledger

       Decl. ¶ 40).

       Response to Defendants’ Fact No. 56: DISPUTED – that Pledger believed that Mr.

Calzada’s comments about “going to sleep” meant that he was “going to sleep forever.” Mr.

Calzada told Dr. Gushman he had been up all night and was tired and needed to go to sleep.

Moreover, Dr. Gushman had discussed a song which he suggested would give Mr. Calzada hope.

Mr. Calzada responded that he would add the song to his playlist suggesting that “going to sleep”

really meant that he was tired and ready to sleep as it is conventionally understood – not that he

was “going to sleep forever.” (Audio of Dispatch Call, Bates 000334B at 2:10:05-2:10:45,

Defendants’ App. Ex. 3; CAD CAD Call Hardcopy at page 24 of 49 at 08:44:51-08:45:39, Ex. 3

to Pledger’s Tr., Plaintiff’s App. Ex. 10).

       57.     Prior to the final statements by Jose every so often, the phone call would be

dropped, or he would hang up, but Vanderwarf and Pledger were always able to reestablish phone

contact. At 8:59 a.m. contact with Mr. Calzada was lost and all subsequent attempts to reestablish

telephone contact were unsuccessful. Based upon the prior statements by Jose, Pledger felt an

increasing sense of urgency the longer it went without hearing from Jose. (Pledger Decl. ¶¶ 41-42,

Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 57: IRRELEVANT and IMMATERIAL. Pledger’s

subjective feelings, beliefs and motivations are IRRELEVANT and, therefore, IMMATERIAL.

(See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.)

       58.     Pledger believed that Mr. Calzada had most likely fallen asleep because of Dona

Hotz’s statements regarding the large consumption of alcohol, and Dr. Gushman’s statements that



                                               23
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 26 of 82




the prescription medications Mr. Calzada was taking combined with the alcohol would likely make

him unconscious. Further, the heavily slurred and incoherent speech that Pledger heard from

Calzada, led Pledger to believe Calzada was most likely sleeping or that he had overdosed and

needed emergency medical treatment to save his life. (Pledger Decl. ¶ 43, Defendants’ App. Ex.

1).

       Response to Defendants’ Fact No. 58: DISPUTED. Pledger’s subjective beliefs and

motivations are IRRELEVANT and, therefore, IMMATERIAL. (See Brigham City, 547 U.S. at

404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.)

       59.     Pledger discussed the situation with Vanderwarf, and the command staff present

from Roy Police Department, including Lieutenant Hammond, Deputy Chief Calcut and Chief

Elliott. They agreed that leaving the scene and doing nothing was not a viable option since Mr.

Calzada would likely try to harm himself again once he woke up or he might leave the house with

his firearms and place more people in danger. Additionally, Hotz and the three children did not

have anywhere to go, and they could not in good faith allow them to re-enter the home without the

situation being resolved. (Pledger Decl. ¶ 44, Defendants’ App. Ex. 1).

       Response to Defendants’ Fact No. 59: DISPUTED. Pledger’s subjective beliefs and

motivations are IRRELEVANT and, therefore, IMMATERIAL. (See Brigham City, 547 U.S. at

404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.)

       Also, Plaintiffs object to this fact on the grounds of lack of personal knowledge and lack

of foundation that Ms. Hotz and her children did not have anywhere to go. Fed. R. Evid. 602.




                                               24
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 27 of 82




       60.     Pledger also believed there was a very real risk of overdose for Mr. Calzada due to

the possibility of consumption of a large amount of alcohol and prescription medication. (Pledger

Decl. ¶ 45, Defendants App. Ex. 1).

       Response to Defendants’ Fact No. 60: IRRELEVANT and IMMATERIAL. Pledger’s

subjective beliefs and motivations are IRRELEVANT and, therefore, IMMATERIAL. (See

Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.)

       62.     Pledger decided the best course of action was to covertly insert SWAT team

members into the house who would hopefully find Mr. Calzada asleep. Pledger believed this plan

had the highest likelihood of taking Mr. Calzada safely into custody for transport to the hospital

and presented the least risk to law enforcement and the surrounding neighbors. If Mr. Calzada was

not asleep, SWAT team members could locate him and hopefully convince him to peacefully

surrender or at least re-establish productive peaceful negotiations. (Pledger Decl. ¶ 48, Defendants’

App. Ex. 1).

       Response to Defendants’ Fact No. 62: DISPUTED to the extent that this fact suggests the

SWAT team was to remain inside Mr. Calzada’s home once he was located and attempt to

convince him to surrender or reestablish communication with him. Pledger told the SWAT team

that the purpose of their plan was to locate Mr. Calzada and once he was located, they were to back

out. (Pledger Depo. TR. 99:2-6; 125:16-19, Plaintiffs App. Ex. 25); Perez Depo TR. 75:5-11,

Plaintiffs’ App. Ex. 20).

       63.     For purposes of officer safety, it was necessary for the SWAT team members to

enter the premises with their weapons drawn and ready for a potential unwanted confrontation.

This was because it was unknown whether Calzada was asleep or awake, and because it was known



                                                 25
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 28 of 82




he was armed within the home. In fact, there was some evidence that he had in his possession an

assault rifle and more than 1000 rounds of ammunition. (Pledger Decl. ¶ 49)

        Response to Defendants’ Fact No. 63: DISPUTED that it was “necessary” for the SWAT

team to enter the home of Mr. Calzada, a suicidal person under the influence of alcohol and/or

drugs, in the manner in which they entered. See Allen v. Muskogee, 119 F.3d 837, 840(10th Cir.

1997). Plaintiffs object to this fact on the grounds that: (i) it is mere speculation and, therefore,

inadmissible (Fed. R. Evid. 602); (ii) it is a conclusory statement; and (iii) necessity and

reasonableness are issues for the trier of fact.

        66.     Fusselman explained the Consent to Search Form to Dona Hotz and that it would

include all the house and curtilage as defined on the form. He did not have personal knowledge of

the exact items or locations on the property that the search would entail. Fusselman told her she

could stop the consent at any time. He had Dona Hotz read the paragraphs on the Consent to Search

From above where Dona Hotz signed the form. Dona Hotz signed the form and Fusselman signed

the witness line. (Fusselman Decl. ¶ 6).

        Response to Defendants’ Fact No. 66: DISPUTED. Plaintiffs dispute this fact to the

extent that it suggests that Fusselman properly and thoroughly explained the form to Ms. Hotz as

he was filling it out. In the “Property description” section of the form, he filled in “Entire Home

& Curtilage,” but he never explained to Ms. Hotz what curtilage meant.” He then requested that

Ms. Hotz sign it. (Fusselman Depo. Tr. 25:7-26:8; 27:13-18, Plaintiffs’ App. Ex. 12.)

Moreover, all areas in the “Vehicle” section of the Consent to Search Form are completely

blank,. i.e., “- Vehicle – Make _________________ Model_____________

Color_____________ Vin Number__________________ License Plate __________.” The



                                                   26
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 29 of 82




Consent to Search Form states in pertinent part “I understand that I am giving my consent for the

officers to search my property as listed above.” (Emphasis added). (Consent to Search Form,

Defendants’App., Exhibit 4.)

Significantly, Officer Fusselman never asked Ms. Hotz if she consented to the search of Mr.

Calzada’s vehicles in his garage nor was she ever asked about the ownership of any vehicles on

the property. Ms. Hotz never gave law enforcement the keys to Mr. Calzada’s vehicles nor did

she ever tell them how to access the vehicles. (Fusselman Depo. Tr. 27:22-29:2, Plaintiffs’ App.

Ex. 12).



       67.     Fusselman relayed the information to Lt. Hammon that Hotz had signed the

Consent to Search Form and sent him a copy of the Form via text message. Dona Hotz informed

Fusselman that the easiest way to enter the house would be to go through the garage. Hotz also

informed Fusselman that she thought Calzada had a rifle. Fusselman relayed this information to

Lt. Hammon. (Fusselman Decl. ¶ 7; Pledger Decl. ¶ 50).

       Response to Defendants’ Fact No. 67: DISPUTED. Plaintiffs dispute this fact to the

extent that it suggests that the Consent to Search Form signed by Ms. Hotz actually gave

Defendants constitutionally-valid consent to search Mr. Calzada’s home and vehicles. It did not.

Law enforcement knew that Mr. Calzada did not want law enforcement to enter his home and

they had reassured him multiple time that they would not. Mr. Calzada informed law

enforcement that he was going to sleep and he remained present in the house. Law enforcement

then attempted to get consent to search Mr. Calzada’s residence, from Ms. Hotz who was miles

away at the police station. Her consent was invalid under Georgia v. Randolph, 547 U.S. 103.



                                               27
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 30 of 82




       72.     Pledger also told the team that Mr. Calzada mentioned to the negotiator that his

intentions were to commit suicide by cop. Mr. Calzada had purportedly used a tactical light and

would periodically perform perimeter checks. Perez further heard that Jose had used military

tactical terms such as “going tactical, flash and suppression, suicide by cop, etc.” The team was

also told that he had military training and these comments gave me more concern about the

potentially dangerous situation and the threat to the neighborhood if and when he started

shooting. Finally, the team was told that they had lost communications with Jose. (Perez Decl. ¶

16; Mackley Decl. ¶¶ 9-10).

       Response to Defendants’ Fact No. 72: IRRELEVANT and IMMATERIAL.

Defendants’ concerns, subjective beliefs and motivations are IRRELEVANT and, therefore,

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S.

Ct. at 548.)

       73.     Pledger briefed the team on what had transpired during the previous six or seven

hours, and about the plan Pledger had formulated to get Mr. Calzada out of the home peacefully

and prevent him from harming himself. This plan was as follows:

               a.     Armando Perez would lead the team that would access the house.

               b.     The team was to attempt to access the house through the garage door. Ms.

       Hotz had provided the code for the garage door earlier.

               c.     Once the garage door was open, the team would then wait and listen to see

       if there was any noticeable response from Mr. Calzada. The goal was to reestablish

       dialogue with him. Should they not get any response from Mr. Calzada, they were to




                                                28
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 31 of 82




       search the home slowly and deliberately to find Mr. Calzada. (Pledger Decl. ¶ 54; Lavely

       Decl. ¶ 6; Stirling Decl. ¶ 14; Fulton Decl. ¶ 6).

       Response to Defendants’ Fact No. 73: DISPUTED to the extent that this fact suggests

the SWAT team was to remain inside Mr. Calzada’s home once he was located and attempted to

convince him surrender or reestablish communication with him. Pledger told the SWAT team

that the purpose of their plan was to locate Mr. Calzada and once he was located, they were to

back out. Pledger Depo. TR. 99:2-6; 125:16-19 Plaintiffs’ App. Ex. 25; Perez Depo TR. 75:5-11,

Plaintiff’s App. Ex. 20.).

       77.     After discussing with Perez over the radio, Pledger decided that entering the

house through the access door on the side that entered to the garage was the appropriate move for

the team, and ordered them to take this action. (Pledger Decl. ¶ 58; Perez Decl. ¶ 20).

       Response to Defendants’ Fact No. 77: DISPUTED, IRRELEVANT and

IMMATERIAL. Pledgers’ concerns, subjective beliefs and motivations are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       Plaintiffs also DISPUTE that entering the garage was “the appropriate move.” Rather, it

was a violation of Mr. Calzada’s constitutional rights.

       78.     The team breached the door using manual tools rather than ballistics because

Pledger wanted to do everything he could to not escalate the situation more than necessary.

(Pledger Decl. ¶ 59).

       Response to Defendants’ Fact No. 78: DISPUTED, IRRELEVANT and

IMMATERIAL. Defendant Pledger’s subjective beliefs and motivations are IRRELEVANT



                                                 29
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 32 of 82




and, therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       Plaintiffs also DISPUTE this fact to the extent that it suggests that Pledger did not

recklessly or intentionally escalate the situation. For example, One suicide crisis worker

complained to Pledger that “Sir, you have to understand that she [the other suicide crisis worker]

has already built a rapport with him [Mr. Calzada] and the guy you have talking to him right now

is making it worse.” A few minutes later the other suicide crisis worker told Pledger that “[s]he

too .. felt that Vanderwarf was making things worse by discussing what a nice house Jose had,

nice vehicles, a job and a family who obviously loved and needed him, and that law enforcement

was making the situation worse.” (Pledger’s Report at page 34 of 43, Exhibit 2 to Pledger Decl.,

Defendants’ App.) Nevertheless, Pledger told the suicide crisis workers to stay off the line and to

not enter the conversation with Mr. Calzada again. Id.

       Other examples of reckless or intentional escalation of the situation include entering Mr.

Calzada’s home after he had told law enforcement that he did not want them to come in and he

was assured multiple times that they would not come in, shouting commands with rifles pointed

at Mr. Calzada , an intoxicated and suicidal person, not having the SWAT Team back out after

they found Mr. Calzada. (Audio of Dispatch Call, Bates 000260 at 1:10:50 Plaintiffs’ App. Ex.

8; Bates 000344B at 0:18:45-0:19:30, 0:32:21-0:32:37, Defendants’ App. Ex. 3; Vanderwarf

Decl. ¶ 18; Miles Tr. 46:5-47:24, 94:8-13 and 98:12-21, Plaintiffs’ App. Ex. 2; Miles Report at

page 6 of 43, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex. 13).

       79.     Upon breaching into the garage, the team made several call outs to Mr. Calzada in

the hopes to reestablish communication with him without further entry. Perez could see that the



                                                 30
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 33 of 82




door from the garage to the residence itself was open. After about three minutes Perez relayed

this information to Lt. Pledger, and he approved entrance into the garage and a slow and

deliberate search of the residence for Jose. (Perez Decl. ¶ 21; Pledger Decl. ¶¶ 61-62).

       Response to Defendants’ Fact No. 79: IRRELEVANT and IMMATERIAL.

Defendants’ subjective hopes, beliefs and motivations are IRRELEVANT and, therefore,

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S.

Ct. at 548.)

       80.      The team began the slow and deliberate search in the garage. When Mr. Calzada

was not found, the team then entered and moved through the house slowly so as not to startle Mr.

Calzada. For the next thirty minutes, Perez and his team very slowly and methodically cleared

the home but were unable to find Mr. Calzada. (Perez Decl. ¶ 23; Pledger Decl. ¶ 63).

       Response to Defendants’ Fact No. 80: IRRELEVANT and IMMATERIAL.

Defendants’ subjective beliefs and motivations are IRRELEVANT and, therefore,

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S. Ct.

at 548.)

       81.     It was Perez’s understanding that because of the amount of alcohol likely

consumed and that there were also likely prescription medications consumed, Mr. Calzada could

be asleep or have a medical emergency. (Perez Decl. ¶ 24).

       Response to Defendants’ Fact No. 81: IRRELEVANT and IMMATERIAL.

Defendants’ subjective beliefs and motivations are IRRELEVANT and, therefore,

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S.

Ct. at 548.)



                                                31
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 34 of 82




       83.     While going through the house they were not trying to search or disturb anything

in the home. The SWAT team was only trying to locate Mr. Calzada and take him to a hospital

or render urgent medical care. (Lavely Decl. ¶ 11; Fulton Decl. ¶ 10; Harper Decl. ¶ 11; Butler

Decl. ¶ 12).

       Response to Defendants’ Fact No. 83: DISPUTED, IRRELEVANT and

IMMATERIAL. Defendants’ subjective beliefs and motivations are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       This fact is also DISPUTED by Defendants’ conflicting testimony that the plan was to

merely locate Mr. Calzada, re-establish communication with him and back out. Pledger Depo.

TR. 99:2-6; 125:16-19; Perez Depo TR. 75:5-11, Plaintiff’s App. Ex. 20.).

       84.     Perez utilized the shield team for protective cover as the remaining members of

the squad searched the upstairs. They did not find Mr. Calzada but found the family dog and a

rifle case without a rifle in it. This led Perez to conclude that Mr. Calzada was in fact armed.

(Perez Decl. ¶ 28).

       Response to Defendants’ Fact No. 84: IRRELEVANT and IMMATERIAL.

Defendant Perez’s subjective beliefs and motivations are IRRELEVANT and, therefore,

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S.

Ct. at 548.)

       Also, Plaintiffs DISPUTE this fact as mere speculation is insufficient evidentiary support

and this fact is supported only by Perez’s speculation that Mr. Calzada was armed. Therefore, his

testimony is mere “speculation and it is inadmissible.” See Fed. R. Evid. 602.



                                                 32
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 35 of 82




       86.     The search took about an hour. When the SWAT Team were unable to find Mr.

Calzada, it greatly elevated Beck’s concern. Beck had anticipated to find Mr. Calzada asleep,

unconscious, or that he would verbally respond to the team’s verbal callouts. (Beck Decl. ¶ 20-

21).

       Response to Defendants’ Fact No. 86: IRRELEVANT and IMMATERIAL. Defendant

Beck’s subjective beliefs and motivations are IRRELEVANT and, therefore, IMMATERIAL.

(See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.)

       87.     Mackley also felt elevated concern that they had not found Calzada at this time

because either he was intentionally hiding and could surprise us or he had eluded us and could be

in the neighborhood. (Mackley Decl. ¶ 18).

       Response to Defendants’ Fact No. 87: DISPUTED, IMMATERIAL and

IRRELEVANT. Defendant Mackely’s subjective beliefs and motivations are IRRELEVANT

and, therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       Also, Plaintiffs DISPUTE this fact as mere speculation is insufficient evidentiary support

and this fact is supported only by Mackley’s speculation that Mr. Calzada was either

intentionally hiding or was in the neighborhood. Mackley had no personal knowledge of such.

Therefore, his testimony is mere “speculation and it is inadmissible.” See Fed. R. Evid. 602.

       88.     Eventually, the SWAT Team had cleared the entire house except for a large area

that went underneath the kitchen and living room. This crawlspace had been viewed with

mirrors, but because of items such as boxes in the crawlspace, Perez felt it was unsafe to send

any men into the crawlspace. Perez asked Lt. Pledger for a K9 unit to search the crawlspace. He



                                                33
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 36 of 82




was told it would be about 20 minutes before a K9 could arrive. While awaiting the arrival of the

K9 unit, Perez instructed Deputy Miles and Officer Beck to retrieve the keys to the two vehicles

parked in the garage and to open the trunks to the vehicles to be certain Mr. Calzada was not in

one of the vehicles. (Beck Decl. ¶ 20; Perez Decl. ¶¶ 30-31; Pledger Decl. ¶ 64).

       Response to Defendants’ Fact No. 88: DISPUTED, IMMATERIAL and

IRRELEVANT. Defendant Perez’s subjective beliefs and motivations are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       93.     Beck immediately announced himself as a police officer and told Jose not to

move. Beck then backed up behind the Chrysler and again stated that he was a police officer and

that he was there to help. (Beck Decl. ¶ 31).

       Response to Defendants’ Fact No. 93: DISPUTED to the extent that this fact suggests

that Defendant Beck was talking, rather than shouting, at Mr. Calzada when the trunk was

opened, and DISPUTED to the extent that Defendant Beck did not immediately announce

himself as a police office, nor did he immediately tell Mr. Calzada not to move. Rather, as soon

as the trunk to the vehicle where Mr. Calzada was lying was opened, Defendant Beck

immediately began shouting at Mr. Calzada, “Show me your hands, show me your hands.”

Defendant Beck’s rifle was drawn and aimed at Mr. Calzada and Defendant Miles’ pistol was

drawn and pointed at Mr. Calzada, even though Mr. Calzada was posing no threat to anyone but

himself as he had his handgun on his chest pointed toward his head which was on the opposite

side of the trunk from where Defendant Beck and the other officers were standing. (Miles Tr.




                                                34
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 37 of 82




46:5-47:24, 94:8-13 and 98:12-21, Plaintiffs’ App. Ex. 2; Miles Report at page 6 of 43, Ex. 22 to

Miles Tr., Plaintiffs’ App. Ex. 13).

       94.     Once Miles popped the trunk, he heard it click open immediately followed by the

sound of Officer Beck’s voice saying, “show me your hands, show me your hands.” Miles came

around towards the trunk of the car and could see Mr. Calzada’s head. Miles knew he had a gun

which he was holding high on his chest but Miles could not see which direction the gun was

pointing. (Miles Decl. ¶¶ 9-10).

       Response to Defendants’ Fact No. 94: DISPUTED to the extent that this fact suggests

that Defendant Beck was talking to, rather than shouting at, Mr. Calzada when the trunk was

opened. As soon as the trunk to the vehicle where Mr. Calzada was lying was opened,

Defendant Beck immediately began shouting at Mr. Calzada, “Show me your hands, show me

your hands.” Defendant Beck’s rifle was drawn and aimed at Mr. Calzada and Defendant

Miles’ pistol was drawn and pointed at Mr. Calzada even though Mr. Calzada was posing no

threat to anyone but himself as he had his handgun on his chest pointed toward his head which

was on the opposite side of the trunk from where Defendant Beck and the other officers were

standing. (Miles Tr. 46:5-47:24, 94:8-13 and 98:12-21, Plaintiffs’ App. Ex. 2; Miles Report at

page 6 of 43, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex. 13; Rob Carpenter’s Interview with John

Beck at page 15 of 24 Ex. 42 to Carpenter Tr., Plaintiffs’ App. Ex. 14).

       96.     Beck specifically instructed Mr. Calzada to let go of the gun, let it fall to his

chest, and the SWAT Members would help him get out of the trunk. Beck told Calzada he was

not in trouble and we wanted to get him to the hospital for help. (Beck Decl. ¶ 32).




                                                 35
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 38 of 82




               Response to Defendants’ Fact No. 96: DISPUTED to the extent that this fact

suggests that these were the only instructions Defendant Beck gave to Mr. Calzada. Defendant

Beck shouted several confusing and contradictory instructions at Mr. Calzada, making it virtually

impossible for Mr. Calzada to comply with all of them. For example, Defendant Beck “told him

not to move,” to “let go of the gun,” “to exit the vehicle” and to “show me your hands.” Mr.

Calzada complied with the first instruction and did not move. (Rob Carpenter’s Interview with

John Beck at pages 16-17 of 24 Ex. 42 to Carpenter Tr., Plaintiffs’ App. Ex. 14; Beck Tr.

112:10-22, Plaintiffs’ App. Ex. 15; Miles Tr. 46:5-47:24, 94:8-13 and 98:12-21, Plaintiffs’ App.

Ex. 2; Miles Report at page 6 of 43, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex. 13)

       97.     This all happened as Perez entered the garage. Perez heard Miles and Beck

immediately give verbal commands to Mr. Calzada to put down his gun. Perez heard that he had

a gun in his mouth. Perez began to move toward the car but was told his location was where the

gun was pointed. Perez moved back to the man door. (Perez Decl. ¶¶ 32-33).

       Response to Defendants’ Fact No. 97: DISPUTED to the extent that this fact suggest

the officer knew exactly where the gun was pointing where Defendants’ contradictory statements

suggest they were unclear exactly where the gun was pointed. (Miles Depo. Tr. 118:25-119:5,

Plaintiff’s App. Ex. 2; Beck Depo. Tr. 109:17-22, Plaintiff’s App. Ex. 15; Perez Depo. Tr.

124:11-127:25, Plaintiff’s App. Ex. 20).

       99.     From the look in Mr. Calzada’s eyes, it was Beck’s belief that Jose could hear and

understand him. Calzada was moving his eyes, looking at his surroundings and then back to

Beck, but he did not move his body or respond. Mr. Calzada did not verbally respond to anything

Beck said to him. Deputy Miles talked with Mr. Calzada about their similar military experiences



                                                36
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 39 of 82




and that Mr. Calzada still had a lot of options. Miles told Mr. Calzada that if he dropped his

weapon things could still end peacefully but there was no response from Mr. Calzada. (Beck

Decl. ¶¶ 35-36).

       Response to Defendants’ Fact No. 99: DISPUTED, IMMATERIAL and

IRRELEVANT. Defendant Beck’s subjective beliefs and motivations are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       Plaintiffs also DISPUTE this fact to the extent that it suggests that it is undisputed that

Mr. Calzada could hear and understand the instructions shouted at him. He was intoxicated and

had drunk approximately one gallon of Seagram’s 7 and he had been up all night. Other officers

testified that he did not seem to understand or comprehend. (Fulton Depo Tr. 84:25-85:2, 85:20-

86:25, Plaintiff’s App. Ex. 7; Miles Depo. Tr. 102:12-13, 102:19-20, Plaintiff’s App. Ex. 2.).

       101.    Perez contacted Lt. Pledger, informing him that Calzada had been located, and

that he was armed with a handgun. Perez was concerned, not only for the safety of Mr. Calzada,

but also the neighbors. Beck could hear this conversation through his earpiece radio. (Perez Decl.

¶¶ 34-35; Pledger Decl. ¶ 67; Beck Decl. ¶ 38).

       Response to Defendants’ Fact No. 101: DISPUTED, IMMATERIAL and

IRRELEVANT. Pledger’s subjective beliefs and motivations are IRRELEVANT and, therefore,

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S.

Ct. at 548.)

       103.    Mackley stood next to Perez, Mackley could see inside the trunk of the vehicle

and saw a small elevated platform and the front two feet of a rifle barrel that was within a foot of



                                                  37
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 40 of 82




Mr. Calzada. The rifle barrel was pointed toward our group that was stationed in the garage.

Mackley could not see Calzada’s hands. They were behind his head. Mackley was very

concerned that he could not see Calzada’s hands. (Mackley Decl. ¶¶ 25-26).

       Response to Defendants’ Fact No. 103: DISPUTED. The rifle barrel was not pointed

at the group of officers. (Exhibit 17 to the Vanderwarf Tr., Plaintiffs’ App. Ex. 11; Exhibit 30 to

the Butler Tr., Plaintiffs’ App. Ex. 16.)

       Furthermore, Mackley’s motivations and beliefs (including his concerns) are

IRRELEVANT and, therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see

also Michigan v. Fisher, 130 S. Ct. at 548.)

       106.    For about seven minutes after Mr. Calzada was discovered in the trunk of the car,

members of SWAT and the expert negotiator Jason Vanderwarf attempted to communicate with

Mr. Calzada asking him to put down his weapons and that they did not want to hurt him, only

that the team wanted to get him help. (Pledger Decl. ¶ 71).

       Response to Defendants’ Fact No. 106: DISPUTED to the extent that this fact suggests

that these were the only communications from law enforcement to Mr. Calzada during these

seven minutes. Rather, the officers shouted several confusing and contradictory instructions at

Mr. Calzada, making it virtually impossible for Mr. Calzada to comply with all of them. For

example, Defendant Beck “told him not to move,” to “let go of the gun,” “to exit the vehicle”

and to “show me your hands.” Mr. Calzada complied with the first instruction and did not move.

(Rob Carpenter’s Interview with John Beck at pages 16-17 of 24 Ex. 42 to Carpenter Tr.,

Plaintiffs’ App. Ex. 14; Beck Tr. 112:10-22, Plaintiffs’ App. Ex. 15; Miles Tr. 46:5-47:24, 94:8-




                                                38
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 41 of 82




13 and 98:12-21, Plaintiffs’ App. Ex. 2; Miles Report at page 6 of 43, Ex. 22 to Miles Tr.,

Plaintiffs’ App. Ex. 13.)

       107.    Deputy Miles and Officer Beck continued to give verbal commands to Jose to

drop his weapon. Perez moved next to Officer Beck next to the second vehicle that did not

contain Mr. Calzada. Perez could see Mr. Calzada in the trunk of the first vehicle. (Perez Decl.

¶¶ 39-38).

       Response to Defendants’ Fact No. 107: DISPUTED to the extent that this fact suggests

that these were the only communications from law enforcement to Mr. Calzada during these

seven minutes. Rather, the officers shouted several confusing and contradictory instructions at

Mr. Calzada, making it virtually impossible for Mr. Calzada to comply with all of them. For

example, Defendant Beck “told him not to move,” to “let go of the gun,” “to exit the vehicle”

and to “show me your hands.” Mr. Calzada complied with the first instruction and did not move.

(Rob Carpenter’s Interview with John Beck at pages 16-17 of 24 Ex. 42 to Carpenter Tr.,

Plaintiffs’ App. Ex. 14; Beck Tr. 112:10-22, Plaintiffs’ App. Ex. 15; Miles Tr. 46:5-47:24, 94:8-

13 and 98:12-21, Plaintiffs’ App. Ex. 2; Miles Report at page 6 of 43, Ex. 22 to Miles Tr.,

Plaintiffs’ App. Ex. 13.)

       108.    No officers ever heard Mr. Calzada respond to any questions or orders. (Lavely

Decl. ¶ 23; Fulton Decl. ¶ 14; Mackley Decl. ¶ 27).

       Response to Defendants’ Fact No. 108: DISPUTED as to the fact that Mr. Calzada’s

failure to auditorily respond to Defendants’ verbal commands suggests that Mr. Calzada did not

respond any of Defendants’ commands. Defendants were shouting conflicting orders at Mr.

Calzada such as “don’t move” and “show me your hands” which requires a visual response, not



                                                39
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 42 of 82




an auditory one. Mr. Calzada complied with the first instruction and did not move. (Rob

Carpenter’s Interview with John Beck at pages 16-17 of 24 Ex. 42 to Carpenter Tr., Plaintiffs’

App. Ex. 14; Beck Tr. 112:10-22, Plaintiffs’ App. Ex. 15; Miles Tr. 46:5-47:24, 94:8-13 and

98:12-21, Plaintiffs’ App. Ex. 2; Miles Report at page 6 of 43, Ex. 22 to Miles Tr., Plaintiffs’

App. Ex. 13.)

       109.     Butler was unable to shoot Mr. Calzada with his non-lethal beanbag rounds

because the only shot he had from his vantage point would have hit Mr. Calzada in the face,

which would have been fatal. (Butler Decl. ¶ 19).

       Response to Defendants’ Fact No. 109: DISPUTED that it was impossible for

Defendant Butler to shoot Mr. Calzada with his non-lethal beanbag rounds. If, in fact, Defendant

Butler’s vantage point did not provided a good shot, Butler could have and should have moved.

Other Defendants testified that they moved and changed positions during the seven minutes from

the time Defendants located Mr. Calzada in the trunk until they killed him. (Perez Decl. ¶ 13,

Defendants’ App.; Miles Decl. ¶ 14, Defendants’App.) Butler chose where he would stand. If

his vantage point truly made it impossible for him to shoot, he could have moved positions to

find a better vantage point. Because he chose not to shoot his non-lethal beanbag rounds and/or

to change vantage points, Butler did not follow the instruction given at approximately 11:14:13

am over the SWAT team radio, “Butler, get ready to pound him with a beanbag.” (Recording of

Audio Call, Defendant’s Bates No. 000334c at time stamp 0:56:11, Defendants’ App. Ex. 3; and

Weber County Sheriff’s Office CAD Call Hardcopy, Ex. 3 to Pledger Depo. Tr., Plaintiffs’ App.

10).




                                                40
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 43 of 82




       111.    After the garage door opened, Stirling could see Mr. Calzada with a handgun in

his right hand, pointed at his head, and Stirling saw an assault rifle, like an AR-15, either

automatic or semi-automatic rifle lying on what appeared to be a speaker shelf in his trunk. From

his vantage point, it appeared that the AR-15 rifle was pointed directly at team member Brandon

Miles and generally in the direction of the other officers who had gathered to the front left of the

vehicle, as Stirling faced the garage. (Stirling Decl. ¶ 23).

       Response to Defendants’ Fact No. 111: DISPUTED to the extent that this fact suggests

that Stirling should have continued to erroneously conclude that the rifle was pointed at

Defendant Miles. Miles saw that the rifle was pointing to the west in the direction of Mr.

Calzada’s head and that the rifle was not pointed toward him or the other officers. Miles cued the

mic on the radio and told Robert Stirling basically to “Stop shouting, we know where the rifle is

pointing.” (Miles Tr. 117:15-118:20, Plaintiffs’ App. Ex. 2; Miles Report, Ex. 22 to Miles Tr.,

Plaintiffs’ App. Ex. 13); see also Exhibit 17 to the Vanderwarf Tr., Plaintiffs’ App. Ex. 11;

Exhibit 30 to the Butler Tr., Plaintiffs’ App. Ex. 16).

       114.    Stirling became extremely concerned for the safety of SWAT member Brandon

Miles, who was standing to the left rear of the trunk of the vehicle that Mr. Calzada was in.

Stirling could see what appeared to be a 30-round magazine protruding from the AR-15 and he

saw what he believed was the pistol grip of the AR-15 directly to the right of the magazine. This

meant that the rifle was pointed in the direction of Brandon Miles. Stirling communicated his

concern for Brandon Miles’ safety to Denton Harper who relayed that information over the radio.

Given the position of Mr. Calzada and the AR-15 rifle, Stirling’s concern for Brandon Miles’

safety was communicated several times via radio traffic. (Stirling Decl. ¶ 24; Miles Decl. ¶ 10).



                                                  41
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 44 of 82




       Response to Defendants’ Fact No. 114: DISPUTED, IRRELEVANT and

IMMATERIAL. This fact is DISPUTED to the extent that this fact suggests that Stirling should

have continued to erroneously communicate that the rifle was pointed at Defendant Miles. Miles

saw that the rifle was pointing to the west in the direction of Mr. Calzada’s head and that the rifle

was not pointed toward him or the other officers. Miles cued the mic on the radio and told Robert

Stirling basically to “Stop shouting, we know where the rifle is pointing.” (Miles Tr. 117:15-

118:20, Plaintiffs’ App. Ex. 2; Miles Report, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex. 13); see

also Exhibit 17 to the Vanderwarf Tr., Plaintiffs’ App. Ex. 21; Exhibit 30 to the Butler Tr.,

Plaintiffs’ App. Ex. 16).

       Stirling’s motivations and beliefs (including his concerns) are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher,

130 S. Ct. at 548.)

       115.    After Brandon Miles moved back, Stirling again became just as concerned for the

safety of the other SWAT officers that had gathered to the far-left side of the garage as he faced

the garage, as he believed the rifle was pointed in their direction. These concerns were again

communicated over the radio to the officers in the garage. (Stirling Decl. ¶ 25).

       Response to Defendants’ Fact No. 115: DISPUTED, IRRELEVANT and

IMMATERIAL. This fact is DISPUTED to the extent that this fact suggests that Stirling should

have continued to erroneously communicate that the rifle was pointed at Defendant Miles. Miles

saw that the rifle was pointing to the west in the direction of Mr. Calzada’s head and that the rifle

was not pointed toward him or the other officers. Miles cued the mic on the radio and told Robert

Stirling basically to “Stop shouting, we know where the rifle is pointing.” (Miles Tr. 117:15-



                                                 42
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 45 of 82




118:20, Plaintiffs’ App. Ex. 2; Miles Report, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex. 13; see also

Exhibit 17 to the Vanderwarf Tr., Plaintiffs’ App. Ex. 21; Exhibit 30 to the Butler Tr., Plaintiffs’

App. Ex. 16).

       Stirling’s motivations and beliefs (including his concerns) are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       116.     Perez was informed by an officer from the suburban that there was also a rifle in

the trunk. He attempted to see further inside the trunk and could distinguish parts of a rifle

including the magazine and forward grip of the rifle. Perez could not determine which way the

rifle was facing. He could tell it was on some sort of flat surface tucked into the trunk. (Perez

Decl. ¶ 43; Harper Decl. ¶ 22).

       Response to Defendants’ Fact No. 116: DISPUTED, IRRELEVANT and

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S.

Ct. at 548.) This fact is DISPUTED to the extent that this fact suggests that Perez should not

have known which way the rifle was facing as Perez could see both the magazine and the

forward grip of the rifle. (Perez Decl. ¶ 43, Defendants’ App.)

       118.     Mr. Calzada moved his hand toward the rifle and then moved it back to his chest.

Beck gave him several commands to stop. Calzada paused for a second and then continued to

move toward the rifle. Mr. Calzada moved his hand a second time toward the rifle and seemed to

be attempting to manipulate the safety on the rifle. Over the radio, someone from the armored

suburban stated that the rifle appeared to be pointed at Deputy Miles. Perez was in fear for his

life, and the lives of Deputy Miles, Officer Fulton and Officer Beck. Perez believed Mr. Calzada



                                                 43
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 46 of 82




was trying to fire the rifle from the position it was in by pulling the trigger with his left hand.

Perez, Beck, and Mackley believed deadly force was necessary to prevent death or serious bodily

injury to themselves and the SWAT members around him. (Beck Decl. ¶¶ 46-47; Perez Decl. ¶

44-48; Fulton Decl. ¶ 16; Mackley Decl. ¶¶ 28-29).

       Response to Defendants’ Fact No. 118: DISPUTED, IRRELEVANT and

IMMATERIAL. Perez’s motivations and beliefs (including his concerns) are IRRELEVANT

and, therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       Perez testified that he did not ever see the trigger on the rifle, nor could he ever see Mr.

Calzada touch the rifle. Therefore, his testimony is mere “speculation and it is inadmissible.”

See Fed. R. Evid. 602.

       119.    Mr. Calzada’s movements were quick, requiring snap judgment. There was no

time to give additional verbal warnings. (Mackley Decl. ¶ 30).

       Response to Defendants’ Fact No. 119: Mr. Calzada’s movements in reaching toward

the rifle were slow, not fast. Everyone witness so testified with Mackley being the sole

exception. (See e.g., Butler Tr. 99:14-17, Plaintiffs’ App. Ex. 16).     There was ample time for

Defendants to give a warning that they would or might use deadly force. Defendants had several

communications directed to Mr. Calzada for six or seven minutes prior to shooting him without

ever giving Mr. Calzada a warning that they would or might use deadly force. Even after Mr.

Calzada began to slowly move his left hand toward the rifle twice and appear to Defendants that

he might touch it (Butler Tr. 98:4-99:17, Plaintiffs’ App. Ex. 16; Beck Tr. 119:20-120:4,

Plaintiffs’ App. Ex. 15), there was still time to give Mr. Calzada a warning that they would or



                                                  44
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 47 of 82




might use deadly force, yet they failed to do so. As Mr. Calzada’s left hand appeared to move

toward the rifle, Defendant Beck had time to shout “several commands to stop” (Beck. Decl. ¶

46, Defendants’ App.)(emphasis added) and to repeatedly shout other communications to Mr.

Calzada, such as “Do not touch the gun. Do not touch the rifle.” Defendants told Defendant

Miles to move, which he had time to do (Beck Tr. 123:3-25, Plaintiffs’ App. Ex. 15). Defendant

Perez (one of the shooters) had time to inform Defendant Beck that Calzada was trying to

manipulate the trigger . (Beck Decl., ¶48, Plaintiffs’ App. Ex. 15; Rob Carpenter’s Interview

with John Beck at pages 16-17 of 24 Ex. 42 to Carpenter Tr., Plaintiffs’ App. Ex. 14; Beck Tr.

112:10-22, Plaintiffs’ App. Ex. 15). Certainly, it was feasible for Defendants to give a warning

to the effect, “Don’t touch the rifle or we’ll shoot.”

          120.   Perez raised his duty rifle, switched the safety off, aimed at Mr. Calzada’s head

and fired one round from his duty rifle. Within a split second of the shot Mr. Calzada took the

handgun that was behind his head and pointed it directly at Beck and at that point Beck fired at

him. Beck feared for his life at that moment. After Beck’s first shot Mr. Calzada recoiled a little

but continued to point his handgun directly at Beck, so he fired 3 or 4 more rounds with the last

shot hitting Calzada in the head. Perez witnessed Mr. Calzada’s head move back and his left

hand leave the rifle. Other shots were fired, and Perez could see Mr. Calzada’s body move with

each shot. Once Perez believed Mr. Calzada was no longer a threat, he yelled out a cease fire.

During the time of the first shot Perez fired and the other shots, Mr. Calzada had drawn his

handgun from behind his head and brought it to his chest. (Beck Decl. ¶¶ 48-49; Perez Decl. ¶¶

49-53).




                                                  45
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 48 of 82




       Response to Defendants’ Fact No. 120: DISPUTED. Mr. Calzada never pointed his

handgun at anyone. (Butler Tr. 133:4-14, Plaintiffs’ App. Ex. 16.) Plaintiffs do not dispute that

Mr. Calzada’s handgun did not come out from behind his head until after Defendants had shot

him the first time.( Id. 133:15-17, Plaintiffs’ App. Ex. 16). Plaintiffs also assert that Defendants

could not testify whether Mr. Calzada’s actions in bringing the handgun from behind his head

were voluntary or involuntary reaction to being shot such as the force of gravity causing Mr.

Calzada’s hands to come forward after Mr. Calzada was dead or incapacitated after receipt of a

bullet to the forehead. Mr. Calzada was shot several times as the handgun came forward even

though he never spoke, sat up or even had his head above the top of the trunk, or provoked the

situation, but rather maintained a “thousand-mile stare.” (Butler Tr. 116:7-23 and 138:18-22,

Plaintiffs’ App. Ex. 16.)

       121.    At the same time, Mackley fired his weapon at Mr. Calzada. Mackley initially

fired one or two rounds at Mr. Calzada. Mackley could hear that someone else was firing their

weapon at the same time. Mr. Calzada then pointed the pistol in Mackley’s direction. Mackley

believed Calzada was going to shoot him. Mackley fired one more round aiming at Calzada’s

head. After Mackley fired this round, Perez yelled, “Cease fire!” and all firing stopped. (Mackley

Decl. ¶¶ 31-32).

       Response to Defendants’ Fact No. 121: DISPUTED. Mackley did not fire his weapon

at the same time as the first shot. The first shot was taken by Perez before Mr. Calzada’s right

hand holding the pistol came forward (Beck Decl. ¶¶ 48-49; Perez Decl. ¶¶ 49-53, Defendants’

App.) But Defendant Mackley testified that he did not take his first shot until after he saw the

pistol come forward. (Mackley Tr. 104:3-8, Plaintiffs’ App. Ex. 26).



                                                 46
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 49 of 82




       122.    Beck heard Perez yell to cease fire, Mr. Calzada’s handgun was still pointed at

Beck so he moved to the right and out of the path of the barrel. (Beck Decl. ¶ 50).

       Response to Defendants’ Fact No. 122: DISPUTED. Mr. Calzada never pointed his

handgun at anyone, much less left it pointed at Defendant Beck after he had been shot multiple

times. After Mr. After he had been shot and killed, Mr. Calzada was found in the trunk with the

handgun lying on his chest under both of his hands with the gun pointing towards his own face.

(Fulton Report, Ex. 40 to Fulton Tr., Plaintiffs’ App. Ex. 19.) (Perez Decl. ¶¶ 54-56, Defendants’

App.; Stirling Decl. ¶ 27, Defendants’ App.)

       123.    Perez informed Lt. Pledger that shots were fired, and the threat was down. Perez

instructed the shield team to approach Mr. Calzada and Deputy Fulton removed the handgun

from Mr. Calzada’s chest and set it on the ground behind the vehicle. Perez called for the medic,

Bob Stirling to do a medical assessment. Stirling indicated that Mr. Calzada was dead and

beyond care. (Perez Decl. ¶¶ 54-56; Stirling Decl. ¶ 27).

       Response to Defendants’ Fact No. 123: DISPUTED to the extent that this fact suggests

that Mr. Calzada was ever a threat.

       125.    At all times Pledger made decisions and gave orders that he believed were mostly

likely to save Calzada’s life. (Pledger Decl. ¶ 79).

       Response to Defendants’ Fact No. 125: Pledger’s motivations and beliefs (including

his concerns) are IRRELEVANT and, therefore, IMMATERIAL. (See Brigham City, 547 U.S.

at 404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.) Plaintiffs also assert that Pledger’s

decisions and orders exacerbated the situation and were not the most likely to save Mr. Calzada’s




                                                 47
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 50 of 82




life and, in fact, Pledger’s decisions and orders ultimately resulted in Defendants’ taking Mr.

Calzada’s life.

       Plaintiffs do NOT dispute that Pledger made decisions and gave orders.

       126.       At some point Pledger could hear the SWAT team officers yelling commands at

Jose, so Pledger stepped out of his position and briefly saw Mr. Calzada in the trunk of the car in

the garage. Pledger then took more steps to move to a place where he would not be shot at by

Calzada if he chose to start shooting. Pledger never gave an order to shoot and was not in a

position to even make that determination. However, Pledger knew that the officers in the garage

were highly trained and would only use deadly force if they were reasonably in imminent fear of

serious bodily harm or death. (Pledger Decl. ¶ 80).

       Response to Defendants’ Fact No. 126: Plaintiffs do not dispute that the SWAT team

officers were yelling at Mr. Calzada. Plaintiffs affirmatively assert that Defendants immediately

began shouting at Mr. Calzada after they opened the trunk where Mr. Calzda was lying. The

officers shouted several confusing and contradictory instructions at Mr. Calzada, making it

virtually impossible for Mr. Calzada to comply with all of them. For example, Defendant Beck

“told him not to move,” to “let go of the gun,” “to exit the vehicle” and to “show me your

hands.” Mr. Calzada complied with the first instruction and did not move. (Rob Carpenter’s

Interview with John Beck at pages 16-17 of 24 Ex. 42 to Carpenter Tr., Plaintiffs’ App. Ex. 14;

Beck Tr. 112:10-22, Plaintiffs’ App. Ex. 15; Miles Tr. 46:5-47:24, 94:8-13 and 98:12-21,

Plaintiffs’ App. Ex. 2; Miles Report at page 6 of 43, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex.13.)

       Plaintiffs object to this fact on the ground that Pledger’s statements that he know the

officers would only use deadly force if they were reasonably in imminent fear of serious bodily



                                                48
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 51 of 82




harm or death lacks foundation, is without personal knowledge, is mere speculation and is a

conclusory statement without probative value. See Fed. R. Evid. 602; see also Nichols v. Hurley,

(10th Cir. 1990) 921 F.2d 1101, 1112-1113 (conclusory statements have no probative value).

       127.    Pledger never wanted to escalate the situation more than necessary but took steps

that he believed would preserve Calzada’s life while also ensuring officer safety. Pledger was

slow and deliberate in decisions he made about how to respond to Mr. Calzada as evidenced by

the fact that he was on the scene for several hours before the rest of the SWAT team was called

in and sent into the house. (Pledger Decl. ¶ 81).

       Response to Defendants’ Fact No. 127: DISPUTED, IMMATERIAL and

IRRELEVANT. Pledger’s subjective beliefs and motivations are IRRELEVANT and, therefore,

IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S.

Ct. at 548.)

       128.    It is unfortunate that lethal force had to be used against Calzada, but Pledger

believes all officers involved responded appropriately and that Calzada’s constitutional rights

were not violated. (Pledger Decl. ¶ 82).

       Response to Defendants’ Fact No. 128: DISPUTED, IMMATERIAL and

IRRELEVANT. Plaintiffs dispute that “lethal force had to be used against Mr. Calzada.”

Pledger’s subjective beliefs and motivations are IRRELEVANT and, therefore, IMMATERIAL.

(See Brigham City, 547 U.S. at 404-405; see also Michigan v. Fisher, 130 S. Ct. at 548.)

       Also, Plaintiffs object to this alleged “fact” as it is a legal conclusion. All officers

involved did not respond appropriately and Mr. Calzada’s constitutional rights were violated, as

set forth in greater detail in Plaintiffs’ Argument section, infra.



                                                  49
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 52 of 82




       Moreover, this is a “conclusory statement” and as such has no probative value. Nichols v.

Hurley, (10th Cir. 1990) 921 F.2d 1101, 1112-1113.

       129.    This entire situation was deeply troubling for Mackley because he had hoped it

would end peacefully. He never wanted to use his rifle against Mr. Calzada, but Mackley knew

he had no choice and if he did not shoot, one of the team could be killed. (Mackley Decl. ¶ 35).

       Response to Defendants’ Fact No. 129: DISPUTED, IMMATERIAL and

IRRELEVANT. Mackley’s subjective beliefs and motivations are IRRELEVANT and,

therefore, IMMATERIAL. (See Brigham City, 547 U.S. at 404-405; see also Michigan v.

Fisher, 130 S. Ct. at 548.)

       Plaintiffs also object to this fact on the grounds of foundation, lack of personal

knowledge and mere speculation. Mackley had no personal knowledge that if he did not shoot,

one of the team could be killed. Therefore, his testimony is mere “speculation and it is

inadmissible.” See Fed. R. Evid. 602. Moreover, this is a “conclusory statement” and as such

has no probative value. Nichols v. Hurley, (10th Cir. 1990) 921 F.2d 1101, 1112-1113.

          PLAINTIFFS’ STATEMENT OF ADDITIONAL MATERIAL FACTS

1.     Defendant Pledger, as SWAT Team Commander, coordinated the field operation and

directed the SWAT Team activities. (Interlocal Agreement, §§ 3.1.1 and 3.1.1 (A), Defendants’

App., Ex. 1; and Pledger Decl., ¶¶ 8 and 10, Defendants’ App.).

2.     During the entire SWAT Team activation at Mr. Calzada’s residence, all individual

Defendants (except Pledger) were subordinate to Pledger, the SWAT Team Commander,

regardless of their rank within their own agency. (Interlocal Agreement, § 3.1.4, Defendants’

App., Ex. 1; and Pledger Decl., ¶¶ 8 and 10, Defendants’ App.).



                                                50
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 53 of 82




3.     The Weber County Sheriff’s Office CAD Call History Report, Defendants’ Bates Stamp

Nos. 0025-0060 gives details of the dispatch call between law enforcement and Mr. Calzada.

(Defendants’ Initial Disclosures, page 7, ¶ 41, Plaintiffs’ App. Ex. 17; and Pledger Tr. 117:5-12,

Plaintiffs’ App. Ex. 25).

4.     It was a usual and recurring situation for Defendants to deal with suicidal, mentally ill, or

emotionally disturbed people and people under the influence of alcohol or drugs. (Fulton 24:7-9,

Plaintiffs’ App. Ex. 7 (spoken with suicidal subjects “hundreds” of times);

5.     The training given to Defendants was defective. Defendants were not trained to deal

differently with suicidal, mentally ill, or emotionally disturbed people or people under the

influence of alcohol or drugs than people whose mental state was not compromised. (Fulton Tr.

19:11-25, Plaintiffs’ App. Ex. 7; Beck Tr. 40:6-16; Plaintiffs’ App. Ex.15.)

6.     Mr. Calzada’s statement that he was “going tactical” meant that “he was fortifying his

house against an assault.” (Fulton Tr. 50:6-14; Plaintiffs’ App. Ex. 7).

7.     Mr. Calzada told law enforcement that he did not want them to come into his home, and

law enforcement repeatedly reassured Mr. Calzada that they would not enter his home. (Audio of

Dispatch Call, Bates 000260 at 1:10:50, Plaintiffs’ App. Ex. 8; Bates 000344B at 0:18:45-

0:19:30, 0:32:21-0:32:37, Defendants’ App. Ex. 3; Vanderwarf Decl. ¶ 18, Defendants’ App.).

8.     Mr. Calzada repeatedly told law enforcement that the battery on his cell phone was dying.

(CAD Call at 7:18:01 am; CAD Call at 8:39:24 am-8:39:52 am, Plaintiffs’ App. Ex. 3.)

9.     Mr. Calzada informed law enforcement that he had been up all night and that he was tired

and that he wanted to go to sleep. (Audio of Dispatch Call, Bates 000344B at 1:58:27




                                                51
        Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 54 of 82




Defendants’ App. Ex. 3; CAD call Hardcopy at page 21 of 49 at 8:32:31 am, Plaintiffs’ App. Ex.

10.).

10.     Only minutes before losing phone contact, Mr. Calzada stated that he was going to add a

new song to his play list in the future. (Audio of Dispatch Call, Bates 000344B at 1:58:27

Defendants’ App. Ex. 3; CAD call Hardcopy at page 22 of 49 at 8:32:31 am, Plaintiffs’ App. Ex.

10.).

11.     At 8:35:17 a.m., only minutes before losing phone contact, Mr. Calzada stated that he

was not going to hurt anyone, included any law enforcement officers, and he was reassured by

law enforcement that they knew he would not hurt anyone. (CAD call Hardcopy at page 19 of 49

at 8:20:19 am, Plaintiffs’App. Ex. 10; CAD call Hardcopy at page 22 of 49 at 8:35:17 am,

Plaintiffs’ App. Ex. 10.).

12.     Mr. Calzada wanted to speak only with people from the suicide crisis line. He did not

want to speak with law enforcement. (Truscott Decl. 8-9, Defendants’ App.).

13.     Mr. Calzada informed law enforcement that he was very concerned that law enforcement

had entered or would enter his home without his knowledge or consent. Law enforcement

promised Mr. Calzada that they would not enter his home “like that.” (Audio of Dispatch Call,

Bates 000344B at 0:18:45-0:19:30, 0:32:21-0:32:37, Defendants’ App. Ex. 3; Vanderwarf Decl.

¶ 18, Defendants’ App.).

14.     Defendant Pledger knew that the SWAT team did not have legal authority to enter Mr.

Calzada’s home after they lost phone contact with Mr. Calzada. (Pledger Depo. Tr. 62:6-63:10;

90:17-91:05, Plaintiff’s App. Ex. 25).




                                               52
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 55 of 82




15.    The Consent to Search Form signed by Dona Hotz did not give Defendants consent to

search Mr. Calzada’s vehicles. All areas in the “Vehicle” section of the Consent to Search Form

are completely blank,. i.e., “- Vehicle – Make _________________ Model_____________

Color_____________ Vin Number__________________ License Plate __________.” The

Consent to Search Form states in pertinent part “I understand that I am giving my consent for the

officers to search my property as listed above.” (Emphasis added). (Consent to Search Form,

Defendants’App., Exhibit 4.)

16.    Officer Trent Fusselman, Roy City Police Officer filled out the Consent to Search Form

at the Roy City Police Station. In the “Property description” section, he filled in “Entire Home

& Curtilage,” but he never explained to Ms. Hotz was curtilage meant.” He then requested that

Ms. Hotz sign it. (Fusselman Depo. Tr. 25:7-26:8; 27:13-18, Plaintiffs’ App. Ex. 12.) Officer

Fusselman never asked Ms. Hotz if she consented to the search of Mr. Calzada’s vehicles in his

garage nor was she ever asked about the ownership of any vehicles on the property. Ms. Hotz

never gave law enforcement the keys to Mr. Calzada’s vehicles nor did she ever tell them how to

access the vehicles. (Fusselman Depo. Tr. 27:22-29:2, Plaintiffs’ App. Ex. 12).

17.    Mr. Calzada owned both of the vehicles in the garage. Ms. Hotz did not own either

vehicle in the garage. (Maria Calzada Decl., passim, Plaintiffs’ App. Ex. 18).

18.    Ms. Hotz was not present at Mr. Calzada’s home when she signed the Consent to Search

Form; she was miles away at the Roy City Police Department. (Fusselman Decl., ¶¶ 4-6,

Defendants’ App.).

19.    The other individual Defendants did not question order of their commander, Defendant

Pledger, to enter Mr. Calzada’s home because the policy and practice of the SWAT Team was



                                                53
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 56 of 82




that “as long as your commander says, ‘Go in, you go in.” (Miles Tr. 74:4-22, Plaintiffs’ App.

Ex. 2).

20.       Mr. Calzada had told law enforcement that he was going to sleep and had stayed in his

home. (Audio of Dispatch Call, Bates 000344B at 1:58:27, Defendants’ App. Ex. 3; CAD call

Hardcopy at page 21 of 49 at 8:32:31 am-8:32:50 am, Plaintiffs’ App. Ex. 10.).

21.       Defendants knew that phone communication is the safest form of communication. (Beck

Tr. 67:8-12, Plaintiffs’ App. Ex. 15).

22.       Defendant Pledger told the SWAT team that the purpose of their plan was to reestablish

communication with Mr. Calzada and once they had located Mr. Calzada they were to back out.

(Pledger Depo. Tr. 99:2-6; 125:16-19, Plaintiffs’ App. Ex. 25; Perez Depo Tr. 75:5-11,

Plaintiff’s App. Ex. 20.).

23.       Defendants did not take either a corded throw phone nor a cell phone with them when

they entered Mr. Calzada’s home. (Perez Depo. Tr. 74:4-9 Plaintiffs’ App. Ex 20.).

24.       At the time Defendants entered Mr. Calzada’s home, Defendant Pledger and other

members of law enforcement had been told that Mr. Calzada had been up all night, had drunk a

large quantity of alcohol, possibly consumed prescription medications, hours earlier had

expressed a desire to commit suicide, had stated that he wanted to go to sleep and was probably

asleep. (Vanderwarf Decl. 11, 13, Defendants’ App.; Pledger Decl. 14, Defendants’ App.; Beck

Decl. 12, Defendants’ App.).

25.       As soon as the trunk to the vehicle where Mr. Calzada was lying was opened, Defendant

Beck immediately began shouting at Mr. Calzada, “Show me your hands, show me your hands.”

Defendant Beck’s rifle was drawn and aimed at Mr. Calzada even though Mr. Calzada was



                                                 54
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 57 of 82




posing no threat to anyone but himself as he had his handgun on his chest pointed toward his

head which was on the opposite side of the trunk from where Defendant Beck and the other

officers were standing. (Miles Tr. 46:5-47:24, 94:8-13 and 98:12-21, Plaintiffs’ App. Ex. 2;

Miles Report at page 6 of 43, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex. 13.).   The Miles Report

was authenticated by Defendant Miles as being his report which he stated was completely correct

without need of any changes or corrections. (Miles Tr. 46:5-47:24, Plaintiffs’ App. Ex. 2.)

For the next six to seven minutes various Defendants then began shouting a barrage of confusing

and contradictory instructions at Mr. Calzada, making it virtually impossible for Mr. Calzada to

comply with all of them. For example, Defendant Beck “told him not to move,” to “let go of the

gun,” “to exit the vehicle” and to “show me your hands.” Mr. Calzada complied with the first

instruction and did not move. (Rob Carpenter’s Interview with John Beck at pages 16-17 of 24 Ex.

42 to Carpenter Tr., Plaintiffs’ App. Ex. 14; Beck Tr. 112:10-22, Plaintiffs’ App. Ex. 15; Miles Tr.

46:5-47:24, 94:8-13 and 98:12-21, Plaintiffs’ App. Ex. 2; Miles Report at page 6 of 43, Ex. 22 to

Miles Tr., Plaintiffs’ App. Ex. 13.)

26.    Defendant Stirling was approximately 20 yards away in the armored Suburban and he

erroneously and hysterically yelled that the rifle was pointing towards Miles and the other

officers. (Miles Depo. Tr. 117:13-118:15, Plaintiff’s App. Ex. 2).

27.    Defendant Miles, who was less than five feet away saw that the rifle was not pointed

toward him and the other officers. Rather, the rifle was pointing to the west in the direction of

Mr. Calzada’s head. Miles cued the mic on the radio and told Robert Stirling basically to “Stop

shouting, we know where the rifle is pointing.” (Miles Tr. 117:15-118:20, Plaintiffs’ App. Ex. 2;

Miles Report, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex. 13). Typically, the SWAT Team



                                                55
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 58 of 82




members would not cue the mic “unless it’s absolutely necessary” because it is a cumbersome

process to cue the mic while holding a rifle. (Miles Tr. 99:5-19 and 116:9-17, Plaintiffs’ App.

Ex. 2).

28.       An instruction was given at approximately 11:14:13 am over the SWAT team radio,

“Butler, get ready to pound him with a beanbag.” Recording of Audio Call, Defendant’s Bates

no. 000344C at 0:56:11-0:56:12, Defendants’ App. Ex. 3; CAD Call Hardcopy at 33 of 49 at

11:14:13 am, Plaintiffs’ App. Ex. 10.).

29.       The Weber County Sheriff’s Office CAD Call Hardcopy gives “details of dispatch calls”

and Exhibit 3 to Pledger’s Tr. Is the CAD Call Hardcopy for the dispatch call during the incident

at Mr. Calzada’s residence. (Defendants’ Initial Disclosures at page 7, ¶41, Plaintiffs’ App. Ex.

17; Fulton Tr. 50:18-52:25, Plaintiffs’ App. Ex. 7).

30.       “Beanbag” is a term used for non-lethal rounds carried by the SWAT team. (Butler Decl.,

¶¶ 5 and 8, Defendants’ App.).

31.       Mr. Calzada was not being aggressive during the incident with Defendants. (Fulton Tr.

132:20-22, Plaintiffs’ App. Ex. 7.)

32.       Mr. Calzada’s right hand holding the hand gun did not come forward from behind his

head until after he was hit with the first shot from Defendants. (Perez Decl. ¶ 53, Defendants’

App.; Beck Decl. ¶ 48, Defendants’ App.; Mackley Decl. ¶ 32, Defendants’ App.).

33.       Mr. Calzada was never given a warning that Defendants would or might use deadly force.

(Mackley Decl. ¶ 30, Defendants’ App.) There was ample time for Defendants to give a warning

that they would or might use deadly force. Defendants had several communications directed to

Mr. Calzada for six or seven minutes prior to shooting him without ever giving Mr. Calzada a



                                                 56
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 59 of 82




warning that they would or might use deadly force. (Beck Decl. ¶ 32, 37, 42, Defendants’ App.;

Miles Decl. ¶ 11, Defendants’ App.).

34.    Defendants’ communications to Mr. Calzada emphasized that Mr. Calzada was to put

down his gun, etc. so that they would not have to watch Mr. Calzada hurt himself. (Beck Decl. ¶

37, Defendants’ App.; Beck Tr. 94:6-95:6, Plaintiffs’ App. Ex. 15.) There was never any

warning that Mr. Calzada needed to comply with Defendants’ instructions else Defendants

would resort to deadly force. Id.

35.    Even after Mr. Calzada began to slowly move his left hand toward the rifle twice and

appear to Defendants that he might touch it, there was still time to give Mr. Calzada a warning

that they would or might use deadly force. As Mr. Calzada’s left hand appeared to move toward

the rifle, Defendants had time to repeatedly shout other communications to Mr. Calzada, such as

“Don’t touch the rifle,” (Fulton Decl. ¶ 16, Defendants’ App.; Butler Decl. ¶¶ 13, 15,

Defendants’ App.; Beck Decl. ¶ 46, Defendants’ App.). Defendants had time to inform each

other that he appeared to be touching the rifle, (Butler Decl. ¶ 21, Defendants’ App.; Beck Decl.

¶¶ 43-44, Defendants’ App.; Perez Decl. ¶¶ 43-45, Defendants’ App.; Lavely Decl. ¶ 24,

Defendants’ App.), and some of the Defendants even moved to different positions after Mr.

Calzada began to slowly move his left hand toward the rifle. (Miles Decl. ¶ 14, Defendants’

App.; Beck Decl. ¶ 46, Defendants’ App.; Butler Decl. 20, Defendants’ App.). Certainly, there

was ample time to give a warning to the effect, “Don’t touch the rifle or we’ll shoot.”

36.    After he had been shot and killed, Mr. Calzada was found in the trunk with the handgun

lying on his chest under both of his hands with the gun pointing towards his own face. (Fulton

Report, Ex. 40 to Fulton Tr., Plaintiffs’ App. Ex. 19.)



                                                57
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 60 of 82




37.    Defendants felt Vanderwarf had been successful in de-escalating the situation. (Pledger

Depo. Tr. 95:5-96:11, Plaintiff’s App. Ex. 25).

38.    Members of the SWAT team were not issued body cameras and no SWAT team member

present during the incident had a body camera. (Perez Depo. Tr. 40:1-5, Plaintiff’s App. Ex. 20).

                                           ARGUMENT

I.     Standard of review:

       “Summary judgment is appropriate only if ‘there is no genuine issue as to any material fact

and . . . the moving party is entitled to a judgment as a matter of law’. Fed. R. Civ. P. 56(c). A

disputed fact is ‘material if it might affect the outcome of the suit under the governing law, and

the dispute is ‘genuine’ if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997) (citing Anderson v.

Liberty Lobby, Inc,. 477 U.S. 242, 248 (1986).) The Court, therefore, must “construe the factual

record and reasonable inferences therefrom in the light most favorable to the nonmovant.” Allen,

119 F.3d at 839-840 (citations omitted). Hence, to defeat summary judgment, Plaintiffs need only

show a genuine issue as to any one material fact. Clearly, as shown by Plaintiffs’ responses to

Defendants’ allegedly undisputed material facts, supra, Plaintiffs have more than met their burden.

Defendants’ motion for summary judgment must be denied.

II.    A Reasonable Jury Could Conclude that Individual Defendants are liable for both
       alleged Fourth Amendment violations.

       Plaintiffs bring suit against the individual Defendants based on the illegal entry and

search of Mr. Calzada’s home, and (b) the shooting and death of Mr. Calzada. Defendants admit

in their Motion, “Defendants Perez, Beck, Mackley, Lavely, Miles, Fulton, Harper, and Butler all

participated in the search of the home.” (Motion at 34.) Defendant Pledger ordered the search


                                                  58
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 61 of 82




and “directed the [SWAT] team’s actions over the radio.” (Pledger Decl. ¶¶ 54 and 56,

Defendants’ App.) Finally, Defendants Perez, Beck and Mackley all admit to shooting Mr.

Calzada. (Perez Decl. ¶¶ 49, Defendants’ App.; Beck Decl. ¶¶ 48-49, Defendants’ App.;

Mackley Decl. ¶¶ 31-32, Defendants’ App.) Liability attaches to each of these individual

Defendants for their individual participation in the search of Mr. Calzada’s home and vehicles

and/or shooting and death of Mr. Calzada.

    A. The search of Decedent’s home violated the Constitution, or there is a material
       dispute of fact regarding this issue that precludes Summary Judgment.
       Defendants claim that there were two (2) reasons the search of the home was constitutional:

(1) Donna Hotz gave consent, and (2) there was an exigent circumstance. Neither justification for

entry into Mr. Calzada’s home is valid, or at the very least there are hotly contested material issues

of fact that preclude a grant of Summary Judgment.

       1. Defendants’ did not have valid consent to search Decedent’s home.

       Mr. Calzada twice informed law enforcement that he did not want them to come into his

home and in both instances Defendants told Mr. Calzada that he had done nothing wrong and

reassured him that they would not enter his home and surprise him. (Audio Call Bates No. 000260

at 1:11:02, Plaintiffs’ App. Ex. 8; Vanderwarf Report page 23 of 43, Exhibit 12 to Vanderwarf

Depo. Tr., Plaintiff’s App. Ex. 11).)1 The clearly established rule from the United States Supreme


1
 Defendants’ Fact No. 51 that Mr. Calzada “even invited Vanderwarf and Pledger into the home, but
Vanderwarf would not agree to because Calzada would not put down his weapons””(Pledger Decl. ¶¶ 35-
37) cannot be construed as consent for a search as Calzada would not agree to put his weapons done.
Defendant Pledger testified that he did not consider this as consent to search Mr. Calzada’s
home. (Pledger Tr. 62:6-63:4, Plaintiffs’ App. Ex. 25). Pledger also felt he needed to obtain
consent from Ms. Hotz “to clearly establish [Defendants’] legal authority to enter that home.”
(Pledger Report at page 38 of 43, Exhibit 2 to Defendants’ App.)


                                                 59
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 62 of 82




Court in Georgia v. Randolph as to a physically present cohabitant is that his refusal of consent is

dispositive as to him “regardless of the consent of a fellow occupant.” Accordingly, consent by

Donna Hotz, was not valid as to Mr. Calzada, especially where she was not present in the home

when she gave consent, and Mr. Calzada was present and had made it clear he did not consent.2

In 2007, the 10th Circuit clearly acknowledged the rule set forth by the Supreme Court in Randolph.
3



       Defendants should not be rewarded for their duplicity in attempting to “mute” Mr.

Calzada’s stated desire that he did not want Defendants in his home by seeking to obtain consent

from Ms. Hotz after Mr. Calzada had told Defendants that he was tired, had been up all night, and

that he wanted to go to sleep, and Defendants believed that he was asleep. See McKerrell, 491

F.3d at 1222. Moreover, the issue of the validity of consent is a “question of fact that is determined

from the totality of the circumstances.” See, e.g., United States v. Mendenhall, 446 U.S. 544

(1980). This question of fact should be left for the jury as a reasonable jury could determine that

Ms. Hotz’s consent to search Mr. Calzada’s home was not valid.

       Should the Court determine that Donna Hotz’ consent was somehow valid under Randolph,

the scope of consent is still an issue of fact in this case. Ms. Hotz clearly gave written consent to


2
  “We therefore hold that a warrantless search of a shared dwelling for evidence over the express
refusal of consent by a physically present resident cannot be justified as reasonable as to him on
the basis of consent given to the police by another resident.” Georgia v. Randolph, 547 U.S. 103,
120 (2006). “This case invites a straightforward application of the rule that a physically present
inhabitant's express refusal of consent to a police search is dispositive as to him, regardless of the
consent of a fellow occupant.” Georgia v. Randolph, 547 U.S. 103, 122-123 (2006).
3
  “Before Randolph was decided the question remained whether the police may search a home
when one occupant sharing the residence consents, but the other occupant, who later seeks to
suppress the evidence, is present at the scene and expressly refuses to consent. Randolph answered
this question in the negative.” United States v. McKerrell, 491 F.3d 1221, 1225 (2007).



                                                 60
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 63 of 82




search the house and curtilage. However, the search consent form contains a section for house and

curtilage and another section for vehicles. The section for vehicles is entirely blank. (Consent to

Search Form, Defendants’App., Exhibit 4.)

        The scope of a consent search is determined by the party permitting the search and

described by the exchange between the party giving consent and law enforcement. See Walter v.

United States, 447 U.S. 649, 656-57 (1980). Officer Trent Fusselman, Roy City Police Officer

filled out the Consent to Search Form and Ms. Hotz signed it at the Roy City Police Station, but

Officer Fusselman never mentioned any vehicles, nor did he ask Ms. Hotz if she consented to the

search of Mr. Calzada’s vehicles4 in his garage. (Fusselman Depo. Tr. 25:7-26:8; 27:13-18, 27:22-

29:2, Plaintiffs’ App. Ex. 12). As Fusselman’s exchange with Ms. Hotz was completely devoid of

any mention of vehicles, a reasonable jury could determine that searching Mr. Calzada’s vehicles

exceeded the scope of Ms. Hotz consent.

        2. There was no exigency that allowed the search of Decedent’s home.

        The Tenth Circuit follows a two-part test to determine if “the risk of personal danger

created exigent circumstances: . . . whether (1) the officers have an objectively reasonable basis to

believe there is an immediate need to protect the lives or safety of themselves or others, and

[whether] (2) the manner and scope . . . [of the officers’ actions] is reasonable.” United States v.

Najar, 451 F.3d 710, 718 (10th Cir. 2006). A court considering whether exigent circumstances

existed must examine the “realities of the situation presented by the record from the viewpoint of

prudent, cautious, and trained officers.” United States v. Gambino-Zavala, 539 F.3d 1221, 1225



4
Ms. Hotz did not own either of the cars in Mr. Calzada’s garage; the cars were both owned by Mr. Calzada. (Mrs.
Calzada Decl. passim and Exhibit 2 to Mrs. Calzada Decl., Plaintiffs’ App. Ex. 18)


                                                      61
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 64 of 82




(10th Cir. 2008). “The existence of exigent circumstances is a mixed question of law and fact.”

United States v. Martinez, 643 F.3d 1292, 1296 (10th Cir. 2011)(quoting United States v.

Anderson, 981 F.2d 1560, 1567 (10th Cir. 1992)).

       A review of the facts in this case is particularly instructive to show (taken in the light most

favorable to the non-moving party) that no officer could have an objectively reasonable belief that

there was an “immediate need to protect the lives or safety of themselves or others.” In this case,

the police were involved from around 4:00 a.m. They then proceeded to discuss things with Mr.

Calzada until approximately 8:59 a.m., five (5) hours later, at which point Mr. Calzada indicated

that he was tired and wanted to go to sleep. Mr. Calzada also stated minutes before that he wasn’t

going to hurt any of the officers. Mr. Calzada then hung up the phone and had no further

communications with officers, presumably relying on their assurances that he had done nothing

wrong and that they wouldn’t come in and surprise him. Instead of going in right away because

of an objectively reasonable belief there was an “immediate need to protect the lives or safety of

themselves or others,” the officers waited approximately ninety (90) minutes until around 10:30

a.m. to get the invalid consent from Ms. Hotz before they began their search. In response to

deposition questions as to why they went in, all of the officers who went in stated they went in

because they had consent or a warrant.        The basis for going in was consent, not exigent

circumstances, as none existed. Even Pledger stated in his report that they waited to obtain consent

from Ms. Hotz “to clearly establish [Defendants’] legal authority to enter that home.” (Pledger

Report at page 38 of 43, Exhibit 2 to Defendants’ App.) There was no objectively reasonable basis

for officers who waited ninety (90) minutes to obtain consent from Ms. Hotz that there was an

immediate need to protect the lives or safety of themselves or others, especially given Mr.



                                                 62
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 65 of 82




Calzada’s statements that (1) he wasn’t going to hurt anybody, and (2) that he was tired and wanted

to go to sleep.

        In considering the “possibility” that Mr. Calzada was in immediate need of aid, the 10th

Circuit’s decision in United States v. Martinez is instructive. “The sanctity of the home is too

important to be violated by the mere possibility that someone inside is in need of aid — such a

“possibility” is ever-present. It is for this reason that exceptions to the Fourth Amendment’s

warrant requirement are “subject only to a few specifically established and well-delineated

exceptions.” 5

    B. Mr. Calzada’s Constitutional rights were violated when Defendants approached and
       shot him, or disputes of material fact exist that preclude Summary Judgment.
        In their Motion, Defendants point to factors set forth in Graham v. Connor, 490 U.S. 386,

396 (1989) and Estate of Larsen v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008) to analyze whether

the Defendants used excessive force against Mr. Calzada. (Motion at 39-40). These cases and their

factors are inapplicable here because the individuals involved in those cases were criminal suspects

posing a threat to the safety of officers and others. In our case it is undisputed that the Defendants

knew that Mr. Calzada was not a criminal suspect, that he had committed no crimes, that he had

stated that he was not going to hurt the officers, that he had not threatened anyone, that he was

under the influence of alcohol and/or drugs, that he was suicidal, and that he had most likely fallen

asleep. Therefore, a different set of factors apply here.

        As the Tenth Circuit reaffirmed in March of this year, the “mentally ill or disburbed

condition of the suspect is a relevant factor in determining reasonableness of an officer’s responses


5
    United States v. Martinez, 643 F.3d 1292, 1299-1300 (2011) (citations omitted).



                                                 63
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 66 of 82




to a situation.” Estate of Ceballos v. Husk, 919 F.3d 1204, 1214 (10th Cir. 2019) (quoting Hastings

v. Barnes, 252 Fed. Appx. 197, 203 (10th Cir. 2007) (unpublished). In order to determine if the

force used in a particular case is excessive, the fact finder must look to the totality of the

circumstances surrounding the incident. Clark v. Colbert, 895 F.3d 1258, 1262 (10th Cir. 2018).

When considering the totality of the circumstances surrounding Mr. Calzada’s death, the court

“must determine whether . . . the officers recklessly and deliberately created the need to use deadly

force. Such a finding is more likely when the police are dealing with someone who is not suspected

of a crime and is not a threat to anyone other than himself.” Richard v. City of Wichita, 2016 U.S.

Dist. LEXIS 130757 at *16 (emphasis added).

        “[T]he reasonableness of Defendants’ actions depends both on whether the officers were

in danger at the precise moment that they used force and on whether Defendants’ own reckless or

deliberate conduct during the seizure unreasonably created the need to use such force.” Estate of

Ceballos, 919 F.3d at 1215 (quoting Allen, 119 F.3d at at 840.)

       Mr. Calzada had called a suicide hotline looking for help; he had never sought nor provoked

police involvement. Here, the officers on scene were dealing with a suicidal individual who was

under the influence of alcohol and/or drugs who had not committed a crime and was no threat to

anyone other than himself. Mr. Calzada had told law enforcement that he would not hurt any of

the officers, had said he was tired and that he wanted to go to sleep. Then he hung up the phone.

(Truscott Decl. ¶ 3, Defendants’ App.; Pledger Decl. ¶¶ 14, 18, 21). It is not illegal to possess

guns, to drink in one’s home or to go to sleep. There was no need for Defendants to enter Mr.

Calzada’s home. (Morris Decl., passim, Plaintiffs’ App. Ex. 23.) By deploying the SWAT team,




                                                 64
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 67 of 82




Officer Pledger along with the individual members of the SWAT team recklessly and deliberately

created a situation where deadly force was ultimately used against Mr. Calzada.

          In their Motion, Defendants attempt to rely on Clark to show no use of unreasonably

excessive force. (Motion at 40). However, the facts in Clark are readily distinguishable from the

facts here. Officers responded to Mr. Clark’s home with the intent of arresting him because he had

allegedly attacked his brother. . Clark v. Colbert, 895 F.3d 1258, 1261-62 (10th Cir. 2018). When

the officers arrived, Mr. Clark was outside his home on his porch holding a large knife and he

eventually charged toward the officers with the knife Id. at 1263. As a result, the officers used

deadly force in order to subdue a charging Mr. Clark. Id. Qualified immunity applied in that case

of use of deadly force because “[t]he officers . . . confronted an armed and irate suspect who had

already attacked his own brother.” Id. at 1258 (emphasis added).


         In contrast to the facts in Clark, Mr. Calzada had not committed a crime or was even

suspected of committing a crime. (Pledger Decl. ¶ 21). He had simply called the suicide crisis line

for help and then had taken up a defensive position when the cops showed up surrounding his

property. Defendants maintain that the actions of “checking the perimeter” and “going tactical”

coupled with his statement that he wanted to commit suicide by police officer establish his intent

to provoke the police into some type of altercation where they are forced to shoot him6. (Pledger

Decl. ¶ 15; Mackley Decl. ¶ 10). However, a reasonable jury could attribute this behavior “to his

irrational fear and an attempt to defend himself against what he perceived to be aggressors.”

Hastings, 252 Fed. Appx. at 202.


6
  Moreover, not all the officers shared Officer Pledger’s interpretation of “going tactical.” For example, Officer Fulton
interpreted “going tactical” to mean that Mr. Calzada was fortifying his home for an assault. (Fulton Tr. 50: 8-14).


                                                          65
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 68 of 82




       However, in our case, Mr. Calzada’s concerns were not even necessarily irrational. He had

twice expressed concern about law enforcement entering his home and he had twice been reassured

by law enforcement that they would not enter his home. (Audio Call Bates No. 000260 at 1:11:02,

Plaintiffs’ App. Ex. 8; Vanderwarf Report page 23 of 43, Exhibit 12 to Vanderwarf Depo. Tr.,

Plaintiff’s App. Ex. 11).) The notion that Mr. Calzada was only attempting to defend himself

against unwanted aggressors is bolstered by the fact that he expressed his worry that officers will

enter, or had already entered his home. Officer Vanderwarf assured Mr. Calzada multiple times

that nobody was in the house. (Audio of Dispatch Call, Bates No. 000344B at 0:1:35-0:32:37,

Defendants’ App. Ex. 3). In light of law enforcement’s broken promises that they would not enter

his home, Mr. Calzada’s fear and distrust of Defendants were not unfounded.

       Mr. Calzada stated intention was that he was not going to hurt any of the officers and

Officer Vanderwarf told Mr. Calzada that he knew he did not want to hurt them. (CAD Call

Hardcopy at page 22 of 49 at 08:35:17, Ex. 3 to Pledger’s Tr, Plaintiffs’ App. Ex. 10;

Vanderwarf Report pages 22-23 of 43, Exhibit 12 to Vanderwarf Tr., Plaintiff’s App. Ex. 11). It

was only after officers escalated the situation by confronting a suicidal, intoxicated Mr. Calzada

seeking shelter inside his trunk, that Defendants found the need to use deadly force.

               A reasonable jury could find that Defendants’ actions had caused great fear and

distrust I Mr. Calzada causing him to hide from their aggression and anticipated assault in the trunk

of his car. Once Defendants located Mr. Calzada in the trunk, they immediately began shouting

confusing and contradictory instructions at him. For the next six to seven minutes various

Defendants shouted a barrage of confusing and contradictory instructions at Mr. Calzada, making

it virtually impossible for Mr. Calzada to comply with all of them. For example, Defendant Beck



                                                 66
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 69 of 82




“told him not to move,” to “let go of the gun,” “to exit the vehicle” and to “show me your hands.”

(Rob Carpenter’s Interview with John Beck at pages 16-17 of 24 Ex. 42 to Carpenter Tr., Plaintiffs’

App. Ex. 14; Beck Tr. 112:10-22, Plaintiffs’ App. Ex. 15; Miles Tr. 46:5-47:24, 94:8-13 and 98:12-

21, Plaintiffs’ App. Ex. 2; Miles Report at page 6 of 43, Ex. 22 to Miles Tr., Plaintiffs’ App. Ex.

13.) Defendants’ other communications to Mr. Calzada emphasized that Mr. Calzada was to put

down his gun, etc. so that they would not have to watch Mr. Calzada hurt himself, not so

Defendants would not hurt Mr. Calzada. (Beck Decl. ¶ 37, Defendants’ App.; Beck Tr. 94:6-95:6,

Plaintiffs’ App. Ex. 15.) There was never any warning that Mr. Calzada needed to comply with

Defendants’ instructions else Defendants would resort to deadly force. Id.

       The United States Supreme Court requires that officers give a warning of the future use

of deadly force when “feasible.” Tennessee v. Garner, 471 U.S. 1, 11-12 (1985); see also Utah

Code Ann. § 76-2-404(2), and the SWAT Team Use of Force Policy, Plaintiffs’ App. Ex. 5)

Here, a reasonable jury could determine that it was feasible for Defendants to have given a

warning of future use of deadly force. There was ample time for Defendants to give a warning

that they would or might use deadly force. Defendants had several communications directed to

Mr. Calzada for six or seven minutes prior to shooting him without ever giving Mr. Calzada a

warning that they would or might use deadly force. Even after Mr. Calzada began to slowly

move his left hand toward the rifle twice and appear to Defendants that he might touch it (Butler

Tr. 98:4-99:17, Plaintiffs’ App. Ex. 16; Beck Tr. 119:20-120:4, Plaintiffs’ App. Ex. 15), there

was still time to give Mr. Calzada a warning that they would or might use deadly force, yet they

failed to do so. As Mr. Calzada’s left hand appeared to move toward the rifle, Defendant Beck

had time to shout “several commands to stop” (Beck. Decl. ¶ 46)(emphasis added) and to



                                                67
        Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 70 of 82




repeatedly shout other communications to Mr. Calzada, such as “Do not touch the gun. Do not

touch the rifle.” Defendants told Defendant Miles to move, which he had time to do (Beck Tr.

123:3-25, Plaintiffs’ App. Ex. 15). Defendant Perez (one of the shooters) had time to inform

Defendant Beck that Calzada was trying to manipulate the trigger . (Beck Decl., ¶48,

Defendants’ App; Rob Carpenter’s Interview with John Beck at pages 16-17 of 24 Ex. 42 to

Carpenter Tr., Plaintiffs’ App. Ex. 14; Beck Tr. 112:10-22, Plaintiffs’ App. Ex. 15). Certainly, it

was feasible for Defendants to give a warning to the effect, “Don’t touch the rifle or we’ll

shoot.”

          Here, Defendants clearly violated Mr. Calzada’s Fourth Amendment rights by

unnecessarily creating a situation where they eventually employed deadly force and where they

employed that force without ever giving Mr. Calzada the requisite warning even though it was

feasible to do so.

III.      Plaintiffs’ claims against Weber County and Roy City are cognizable.

          Plaintiff’s Second Cause of Action is a municipal liability cause of action against Roy

City and Weber County.7 “The inadequacy of police training may serve as a basis for § 1983

only where the failure to train amounts to deliberate indifference to the rights of persons with

whom the police come into contact.” City of Canton v. Harris, (1989) 489 U.S. 378, 388.

          The Tenth Circuit reiterated in March of this year reiterated that to establish a city’s or

county’s liability under 42 U.S.C. § 1983 for inadequate training of police officers in the use of

force, a plaintiff must show ”(1) the officers exceeded constitutional limitations on the use of

force; (2) the use of force arose under circumstances that constitute a usual and recurring


7
    (Compl. ¶¶ 114-121; Doc. No. 37 at 2 ¶ 2).

                                                    68
         Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 71 of 82




situation with which police officers must deal; (3) the inadequate training demonstrates a

deliberate indifference on the part of the city toward persons with whom the police officers come

into contact, and (4) there is a direct causal link between the constitutional deprivation and the

inadequate training.” Estate of Ceballos v. Husk (2019), 919 F.3d 1204, 1221; citing Carr v.

Castle (10th Cir. 2003), 337 F.3d 1221, 1228 (quoting City of Canton v. Harris, 489 U.S. 378,

388); and Allen v. Muskogee, (1987) 119 F.3d 837, 841-842; citing Zuchel v. City and County of

Denver, 997 F.2d 730, 734-35 (10th Cir. 1993).8

         The first requirement is satisfied here because, as shown in the preceding sections, there

is evidence to support a claim that the officers exceeded constitutional limitations on the use of

force.

         “As regards the second and third requirements, a showing of specific incidents which

establish a pattern of constitutional violations is not necessary to put the City on notice that its

training program is inadequate. Rather, evidence of a single violation of federal rights,

accompanied by a showing that a municipality has failed to train its employees to handle

recurring situations presenting an obvious potential for such a violation is sufficient to trigger

municipal liability.” Allen, 119 F.3d at 842 (emphasis added); citing Board of County Comm’rs

v. Brown, (1997) 117 S. Ct. 1382; see also, Allen 119 F.3d at 845 (“A plaintiff can rely on the

single incident if there is other evidence of inadequate training.”)(Citations omitted).



         8
          Defendants’ assertion notwithstanding, Plaintiffs can find no support in any case law,
not even in Brown case cited by Defendants, that there is a requirement that Plaintiffs must
allege in their complaint a specific policy or training that was constitutionally defective else the
claims “must be dismissed on this basis alone”. (See Defendants’ Motion at 50). Rather,
Plaintiffs merely need show the four Estate of Ceballos factors.


                                                  69
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 72 of 82




       As regards the second requirement, Defendants’ sworn testimony affirms that it was

common for officers to have to deal with mentally ill, emotionally disturbed and/or suicidal

people and people under the influence of drugs or alcohol and that it was not uncommon for

officers to deal with persons armed with deadly weapons. (See e.g., Fulton Tr. 24:7-9, Plaintiffs’

App. Ex. 7.) “Thus, there [is] evidence that the use of force arose under circumstances that

constituted a usual and recurring situation with which police officers must deal.” See Allen, 119

F.3d at 842.

       “The third requirement is also satisfied. The record supports an inference that the

training demonstrates a deliberate indifference on the part of the [city and county] toward people

with whom the police come into contact.” See Allen, 119 F.3d at 842. As Mr. Morris opined,

the officers’ actions in this case were contrary to proper police procedures, reckless, and their

training so inadequate that the officers were trained to act recklessly in a manner that created a

high risk of death and escalation. (Morris Decl., passim, Plaintiffs’ App. Ex. 23.) Therefore, this

“evidence is sufficient to support an inference that the need for different training was so obvious

and the inadequacy so likely to result in violation of constitutional rights that the policymakers of

the [City and County] could reasonably be said to have been deliberately indifferent to the need.”

See Allen, 119 F.3d at 844.

       Finally, there is evidence of a direct causal link between the inadequate training and the

alleged constitutional deprivation. It is Mr. Morris’s opinion that if the officers had been

properly trained in the fundamental principles of backing off and trying to communication from a

distance with in a calm manner with armed, suicidal, intoxicated persons, rather than in the

reckless manner they did,, this tragic incident would not have happened. (Morris Decl., passim,



                                                 70
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 73 of 82




Plaintiffs’ App. 23.) “Because there [is] evidence supporting each of the requirements of

Canton, as explained in Zuchel” and Allen, it would be clear error to grant summary judgment in

favor of Weber County and Roy City. See Allen, 119 F.3d at 844.

IV.    Lieutenant Pledger can be found liable for his authorization of and participation in
       the illegal search of Mr. Calzada’s residence; therefore, summary judgment must be
       denied.

       “Under § 1983, government officials are not vicariously liable for the misconduct of their

subordinates. . . . [However, t]his does not mean that a supervisor may not be liable for the

injuries caused by the conduct of one of his subordinates. It does mean that his liability is not

vicarious, that is, without fault on his part [¶] Supervisors are only liable under § 1983 for their

own culpable involvement in the violation of a person's constitutional rights " Serna v. Colo.

Dep't of Corr., 455 F.3d 1146, 1151 (10th Cir. 2006) (citations omitted)(emphasis added)

       Liability can attach to Lieutenant Pledger as there is evidence to prove an “affirmative

link” existed between Lieutenant Pledger and the actions of his subordinates: (1) personal

involvement, (2) causation, and (3) culpable state of mind.” Dodds v. Richardson, 614 F.3d

1185, 1195 (10th Cir. 2010). These elements are not necessarily distinct one from the other and

may be proved simultaneously. Id at 1196.

       Defendant construes the Court’s analysis in Ashcroft v. Iqbal, 566 U.S. 662 (2009) to

mean that the “purpose rather than knowledge” standard required to show discrimination under

the First and Fifth Amendments also applies here to satisfy the “personal involvement” element

set forth under Dodds. (Motion at 55).9 However the Iqbal Court emphasized that “[t]he factors


9
 The issue in Iqbal concerned discrimination under the First and Fifth Amendment. 566 U.S. at
662. There the Court cited to previous discrimination cases to define the applicable standard,
“Where the claim is invidious discrimination in contravention of the First and Fifth Amendments,

                                                 71
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 74 of 82




necessary to establish a [§ 1983 violation] will vary with the constitutional provision at issue.”

Id. at 676 (2009). The Tenth Circuit further clarified and explained that “Iqbal does not purport

to overrule existing Supreme Court precedent, . . we do not believe it altered the Supreme Court's

previously enunciated § 1983 causation and personal involvement analysis [i.e., it did not extend

a “purpose rather than knowledge” standard to other constitutional violations apart from First

and Fifth Amendment violations].” Dodds v. Richardson, 614 F.3d 1185, 1200 (10th Cir. 2010).

       Turning to the first element in Dodds, the Tenth Circuit has said, “A plaintiff [can]

establish the defendant-supervisor's personal involvement by demonstrating his "'personal

participation, his exercise of control or direction, or his failure to supervise,'" Poolaw v.

Marcantel, 565 F.3d 721, 732 (10th Cir. 2009) (quoting Green v. Branson, 108 F.3d 1296, 1302

(10th Cir. 1997)); Worrell v. Henry, 219 F.3d 1197, 1214 (10th Cir. 2000).

       Although Lieutenant Pledger did not enter Mr. Calzada’s home along with the SWAT

team or personally shoot Mr. Calzada, he nonetheless exercised control and direction over the

deployment of the SWAT team that would satisfy the “personal involvement” element here.

Lieutenant Pledger was the Tactical Commander in October 2014, when the events surrounding

Mr. Calzada’s death occurred. Lieutenant Pledger had final tactical decision-making authority

for the hands-on October 21, 2014, incident. He was also the only individual at the scene that had

authority to deploy the SWAT team. Only upon Lieutenant Pledger’s order did the SWAT team


our decisions make clear that the plaintiff must plead and prove that the defendant acted with
discriminatory purpose.” (See, Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 540-
541, 113 S. Ct. 2217, 124 L. Ed. 2d 472 (1993); Washington v. Davis, 426 U.S. 229, 240, 96 S.
Ct. 2040, 48 L. Ed. 2d 597 (1976)). The plaintiff’s claim under Iqbal required that in order to prove
that “qualified immunity did not apply, plaintiff had to show that Defendant acted with ‘purpose
rather than knowledge’ . . .to impose . . . liability . . . for unconstitutional discrimination” upon a
supervisor. Ashcroft v. Iqbal, 566 U.S. 662, 677 (2009)(emphasis added).

                                                  72
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 75 of 82




enter Mr. Calzada’s home. Prior to the SWAT team entering Mr. Calzada’s home, Lieutenant

Pledger briefed the SWAT team on the situation and the manner in which to conduct the search

of Mr. Calzada’s home. As the SWAT team moved toward entering the home, Lieutenant

Pledger located himself in the SWAT mobile command center to direct the SWAT team’s action

over the radio. Lieutenant Pledger continuously communicated with and directed the members of

the SWAT team while the team searched the home. (Pledger Decl. ¶¶ 7, 10, 16, 18, 48, 54-66,

Defendants’ App.). These facts show Lieutenant Pledger exercised control over, and directed, the

SWAT team, which satisfies the “personal involvement” element under Dodds.

       The causation and culpable state of mind elements can be satisfied simultaneously. A

plaintiff can “establish [a] ‘requisite causal connection’ by showing ‘the defendant set in motion

a series of events that the defendant knew or reasonably should have known would cause others

to deprive the plaintiff of . . . constitutional rights.'" Dodds v. Richardson, 614 F.3d 1185, 1196

(10th Cir. 2010) quoting Poolaw v. Marcantel, 565 F.3d 721, 732-733 (10th Cir. 2009).

       The “requisite causal connection” can be shown through “‘conduct immediately

connected with the seizure’” such as police conduct ‘arguably creating the need for force’ where

use of excessive force has been alleged.” Holland v. Harrington, 268 F.3d 1179, 1189 (10th Cir.

2001) citing Medina v. Cram, 252 F.3d 1124, 1132 (10th Cir. 2001). “The decision to use a

SWAT team to make a "dynamic entry" [i.e., a forced entry] into a residence constitutes conduct

‘immediately connected with the seizure’ because it determines the degree of force initially to be

applied in effecting the seizure itself.” Holland v. Harrington, 268 F.3d 1179, 1190 (10th Cir.

2001). Also, Pledger knew or reasonable should have known that ordering that the SWAT team

enter Mr. Calzada’s without either valid consent or exigent circumstances would cause the



                                                 73
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 76 of 82




SWAT team to deprive Mr. Calzada of right to be free of unreasonable searches. Thus,

Lieutenant Pledger’s decision to deploy the SWAT team is enough to satisfy the causal

connection requirement here.

       Lieutenant Pledger set in motion a series of events that he knew or reasonably should

have known would deprive Mr. Calzada of his constitutional rights and was aware that these

events and the facts surrounding them, created a substantial risk of serious harm to Mr. Calzada.

       Lieutenant Pledger had participated in over 200 SWAT operations and as Tactical

Commander over approximately 85 of those operations. Based on his experience and the facts

surrounding the incident, he knew or could at least have inferred that the deadly force he was

deploying could result in Mr. Calzada’s death. Moreover, Lieutenant Pledger felt it necessary to

deploy the SWAT team with weapons drawn and ready for any unwanted confrontation despite

the fact he believed Mr. Calzada had most likely fallen asleep. (Pledger Decl. ¶¶ 7,43, 49

Defendants’ App.). “The decision to deploy a SWAT team . . . necessarily involves the decision

to make an overwhelming show of force – force far greater than that normally applied in police

encounters with citizens.” Holland v. Harrington, 268 F.3d at 1190. This force unnecessarily

escalated the set of events that led to shooting Mr. Calzada and Lieutenant Pledger knew of the

substantial risk of harm that this created.

       Regardless of Lieutenant Pledger’s physical absence from the home during the search and

from the garage when his subordinate officers shot Mr. Calzada, an “affirmative link” exists

which subjects Officer Pledger to supervisory liability under § 1983.




                                                74
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 77 of 82




V.     Defendants are not entitled to qualified immunity because they violated Mr.
       Calzada’s clearly established constitutional rights.

       Defendants are not entitled to a grant of qualified immunity because Plaintiffs can show,

or at a minimum triable issues exist, that “(1) Defendants’ actions violated [Mr. Calzada’s]

constitutional right[s], and (2) the constitutional right[s were] clearly established at the time of

Defendants’ conduct.” Anderson v. Creighton, 483 U.S. 635 (1987).

       As set forth in greater detail above, a reasonable jury could determine, when viewing the

facts in our case in the light most favorable to Plaintiffs, that: (1) Defendants’ actions violated Mr.

Calzada’s constitutional Fourth Amendment rights when they searched his home and vehicles

without a warrant, without valid consent and without exigent circumstances; and (2) Defendants

again violated Mr. Calzada’s rights when they approached him, a suicidal man under the influence

of drugs and/or alcohol, with guns drawn, shouting contradictory and confusing instructions and

then shot and killed him without warning him of their use of deadly force. Thus, Plaintiffs meet

the first prong of the Supreme Court’s Anderson test.

       In March of this year, the Tenth Circuit provided additional guidance as to what is

necessary to establish the second prong that the rights were clearly established at the time of

Defendants’ conduct. The Tenth Circuit clarified that “the clearly established law must be

‘particularized’ to the facts of the case [citations omitted]. This is not to say that there must be ‘a

case directly on point for a right to be clearly established.’” Estate of Ceballos v. Husk, 919 F.3d

1204, 1214 (10th Cir. 2019) (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152)(other citations

omitted). Moreover, “[a]lthough alleged rights violations must be analyzed at the proper level of

generality, the more obviously egregious the conduct in light of prevailing constitutional

principles, the less specificity is required from prior case law to clearly establish the violation.”


                                                  75
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 78 of 82




Pierce v. Gilchrist, 359 F.3d 1279, 1298 (10th Cir. 2004)(citations and internal punctuation

omitted).

         Defendants assert that none of their actions were contrary to clearly established law

because there are no cases on point for precise protocol SWAT teams must employ when dealing

with armed persons threatening suicide. (Motion at 59). Defendants take a much too narrow view

of the caselaw. “[I]t is not necessary for the precise conduct of the defendants to have been

previously held unlawful--it is enough if preexisting law gave the defendants fair warning their

conduct violated the law.” Hope v. Pelzer, 536 U.S. 730, 741 (2002) (“officials can still be on

notice that their conduct violates established law even in novel factual circumstances”).

         “[T]he qualified immunity analysis [has shifted] from a scavenger hunt for prior cases with

precisely the same facts toward the more relevant inquiry of whether the law put officials on fair

notice that the described conduct was unconstitutional.” Pierce v. Gilchrist, 359 F.3d 1279, 1298

(10th Cir. 2004).

         In considering the use of excessive force as it relates to the qualified immunity analysis,

the United States Supreme Court has said that police use of excessive force is an established

constitutional violation. Tennessee v. Garner, 471 U.S. 1 (1985). Additionally, “Tenth Circuit

precedent provide[s] . . . officers the requisite fair warning that . . . aggressively confront[ing] an

armed and suicidal/emotionally disturbed individual” can be considered unlawful. Hastings v.

Barnes, 252 Fed. Appx. at 202 (unpublished)10. At the time Mr. Calzada was shot by the SWAT

officers, his right against the use of excessive force was clearly established.


10
  When specifically referring to the Hastings opinion, the Tenth Circuit noted that “we have never held that a district
court must ignore unpublished opinions in deciding whether the law is clearly established.” Estate of Ceballos, 919
F.3d 1204 n.3 (2019).


                                                         76
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 79 of 82




       In March of this year, the Tenth Circuit upheld the district court’s denial of officer

immunity on plaintiff’s section 1983 excessive-form clam because clearly established case law

provided an objective officer in the officer’s position notice that his conduct in shooting and killing

an emotionally distraught man violated the Fourth Amendment. Estate of Ceballos, 919 F.3d

1204. There, the Tenth Circuit identified a number of Tenth Circuit cases where qualified

immunity was denied because the officer defendants improperly and recklessly dealt with suicidal

persons and/or persons under the influence of alcohol or drugs. See e.g., Allen v. Muskogee, 119

F.3d 837 (10th Cir. 1997). In Allen, a man known to officers to be suicidal was holding gun and

sitting in vehicle. Officer ran up to the car shouting and confronting man. Officer had to tell

bystanders to get back as they approached the car. Suicidal man then pointed the gun at the officer

and the officer shot and killed the man. Even with bystanders present, “the Tenth Circuit held in

Allen that the officers were not entitled to summary judgment on the issue of whether they violated

Allen’s constitutional rights.” Estate of Ceballos, 919 F.3d at 1216. See also Sevier v. City of

Lawrence, 60 F. 3d 695, 697-99 (10th Cir. 1995) In Sevier, “officers shot and killed a despondent

man who had a knife and had locked himself in his bedroom when, after coaxing him of his room,

the man refused to drop his knife and instead lunged at one of the officers.” The district court

denied qualified immunity and “both the language and reasoning in Sevier was picked up and

quoted in Allen during its analysis of the underlying Fourth Amendment law.” Estate of Ceballos,

919 F.3d at 1216.      “after Allen, [the Tenth Circuit] applied the clearly established Fourth

Amendment principles recognized in Allen to uphold denying qualified immunity to four officers




                                                  77
       Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 80 of 82




called to a home of a suicidal man, after they chased him, causing him to lift the sword and move

toward the offices. Id. (citing Hastings, 252 F. App’x at 198-200, 203-07.)11



         Quezada v. County of Bernalillo also has a very similar fact pattern to ours and the found

that the officers were not entitled to qualified immunity when they shot an armed and suicidal

individual in her car after she allegedly pointed a gun at one of the officers. The court found that

the officers use of deadly force was unreasonable based on the actions of the officers which created

the need to use excessive force. Quezada v. County of Bernalillo, 944 F.2d 710 (10th Cir. 1991).

         In Quezada, Berlinda Griego (“Ms. Griego”), a suicidal woman reeking of alcohol, was

found by police officers parked in her car. Ms. Griego failed to respond to the officers’ commands

to exit the vehicle and was then observed picking up and loading a pistol. Id. The officers

responded by drawing their weapons and demanding that Ms. Griego drop the gun and exit the

vehicle. Id. Ms. Griego responded by saying “Leave me alone, I want to kill myself,” at which

point she placed the gun to her right temple. Id. The officers continued to order her to drop

         pistol and exit the vehicle. Id. However, Ms. Griego did not comply with the officers’

commands and started waving the weapon from the point of her right temple to her mouth. She

also inserted the muzzle of the weapon inside her mouth. Id. Deputy Sauser, one of the officers at

the scene, testified that Ms. Griego pointed her weapon at him but that her movements were

“lackadaisical” and “aimless” and that the gun was only pointed in his “general direction.” Id. at



         11
             In addition, “[t]he decision to deploy a SWAT team . . . involves . . . [an] overwhelming show of force –
force far greater than that normally applied in police encounters with citizens.” Holland v. Harrington, 268 F.3d 1179,
1190 (10th Cir. 2001). Based on the above, Mr. Calzada’s right against excessive force was clearly established prior
to his rights being violated.



                                                         78
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 81 of 82




713. Deputy Sauser continued saying that Ms. Griego’s movements were “aimless” until at one

point she “turned abruptly, [and] aimed the weapon at me.” Id.

       At this point, Deputy Sauser believed his life was in jeopardy and fired three times with

two bullets striking and mortally wounding Ms. Griego. Id. The other two officers on scene

corroborated Deputy Sauser’s testimony by describing Ms. Griego’s action as a “movement toward

Officer Sauser, and that “[Ms.] Griego ‘moved slightly forward in her seat, [and] turned her upper

torso towards Officer Sauser's direction.’” Id. The entire confrontation lasted approximately seven

(7) minutes.

       The district court concluded that qualified immunity did not apply because “. . . by standing

in the open and close to Ms. Griego's car[,] . . . Deputy Sauser disregarded his own safety by

standing where he did. His actions left absolutely no room for error and forced the deadly

confrontation because -- given his vulnerable location -- Deputy Sauser's only available option

was deadly force.” Id. at 721. The Tenth Circuit affirmed the denial of qualified immunity.

       Like Ms. Griego, the officers here were dealing with a was suicidal Mr. Calzada. Officers

knew he had consumed a large amount of alcohol and was armed. (Pledger Decl. ¶ 30). Once Mr.

Calzada was located in the trunk of his vehicle, officers pointed their weapons directly at him.

(Audio of Dispatch Call, Bates No. 000344C at 0:53:10). Officers were in close proximity to Mr.

Calzada. (Beck Decl. ¶¶ 31-33; Miles Decl. ¶ 10). Mr. Calzada did not respond to commands to

let the gun drop to his lap and he instead moved the pistol behind his head. (Beck Decl. ¶¶ 36, 45).

Mr. Calzada allegedly began to reach his hand toward the rifle, then away, then back toward the

rifle multiple times. (Perez Decl. ¶ 44; Beck Decl. ¶ 46).




                                                79
      Case 1:16-cv-00165-DN-EJF Document 86 Filed 07/08/19 Page 82 of 82




       Regardless of these facts, and the danger they felt Mr. Calzada presented, Officers Perez,

Beck, and Fulton, like Deputy Sauser, remained in an open and vulnerable position where Mr.

Calzada, could have fired the rifle or pistol toward into their position. (Perez Decl. ¶¶ 39-41, 47;

Beck Decl. ¶¶ 47-49). The Tenth Circuit found that a reasonable officer in a similar situation would

have moved for cover. Id. By remaining in open and vulnerable positions, the officers were placed

in a position where the “. . . only option was to use deadly force.” Id.

       Also as detailed above, in Georgia v. Randolph, 547 U.S. 103, the Supreme Court clearly

established the law that Defendants could not enter Mr. Calzada’s home after he had stated that he

did not want them to come in, even if a cohabitant gave consent. In Tennessee v. Garner, 471 U.S.

1 (1985), the Supreme Court clearly established that officers are required to give a warning that

they will use deadly force prior to using it, if it is feasible to do so. Also, the law is clearly

established that Defendants could not enter Defendants’ home because they lacked consent and

exigent circumstances were not existent. See e.g., See McInerney, 791 F.3d at 1229 and 1233.

        WHEREFORE: Based on the foregoing, Defendants’ Motion for Summary Judgment

should be denied in its entirety.

       Dated this 3rd day of July, 2019.

                                               LeBaron & Jensen, P.C.

                                               /s/ L. Miles LeBaron
                                               L. Miles LeBaron
                                               Melinda Checketts Hibbert
                                               Attorneys for Plaintiffs




                                                 80
